Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 1 of 84 PageID #: 243



                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF DELAWARE

BLIX INC.,                                       )
                                                 )
               Plaintiff,                        )
                                                 )
v.                                               ) C.A. No. 19-1869-LPS
                                                 )
APPLE INC.,                                      ) JURY TRIAL DEMANDED
                                                 )
               Defendant.                        )


                                  AMENDED COMPLAINT

       Plaintiff Blix Inc. (“Blix” or “Plaintiff”) hereby demands a jury trial and alleges the

following against Defendant Apple Inc. (“Apple” or “Defendant”):

                                       INTRODUCTION

       1.     Plaintiff Blix Inc. is an industry-leading provider of software solutions and

innovating messaging products. Ben Volach, co-founder of Blix, has been a pioneer in online

messaging for almost 20 years. In 1999 Mr. Volach co-founded Followap—a leading provider

of mobile messaging products. Followap enabled advanced interoperable mobile messaging

products and presence-enhanced services. It eventually served more than 200 million

subscribers before being acquired by NewStar for roughly $140 million.

       2.     After Followap’s success, Mr. Volach continued to develop innovative messaging

products. Mr. Volach knew that as electronic communication became more prevalent, privacy

would become a growing concern. Mr. Volach had a vision for an easy-to-use communication

system that would give individuals manageable addresses to control their privacy and manage

interactions. Using Mr. Volach’s ideas, companies and individuals could use manageable public

addresses while keeping their private address information private. The system Mr. Volach

                                                 1
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 2 of 84 PageID #: 244



envisioned was a revolutionary step forward, allowing electronic communication without

widespread dissemination of private address information.

       3.      Mr. Volach captured his vision in a patent application, and the U.S. Patent and

Trademark Office (“USPTO”) agreed Mr. Volach’s ideas were patentable innovations. Mr.

Volach received U.S. Patent No. 9,749,284 (“the ’284 patent”) on August 29, 2017.

       4.      Mr. Volach used these ideas to develop BlueMail—a beautifully designed,

universal email application capable of managing an unlimited number of mail accounts from

various providers while enabling personalization across multiple email accounts.

       5.      BlueMail was first released in 2014 and quickly achieved success on multiple

platforms. It became one of the top three email applications on Android, with over one million

downloads and more than 500,000 ratings and reviews (91% of which are “highly satisfied”). It

achieved similar success on the iOS “App Store” in terms of user satisfaction. BlueMail was

named as one of the “Coolest Must Have Phone Apps” for 2017 by NBC’s Today Show.

       6.      In August 2018, Mr. Volach added innovative anonymous messaging features to

BlueMail, adding a “Share Email” feature to facilitate private and easy-to-manage

communications options. BlueMail’s new “Share Email” feature allows parties to communicate

using manageable public interaction addresses, without revealing their private interaction

addresses. This new feature was a major step towards implementing the visionary ideas in Mr.

Volach’s patent.

       7.      Not long after Mr. Volach’s team unveiled BlueMail’s innovative anonymous

communication options, Apple took Mr. Volach’s pioneering ideas—without permission,

payment, or credit—and used those ideas in Apple’s own products.




                                                2
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 3 of 84 PageID #: 245



        8.     In June 2019 Apple announced a new “Sign In With Apple” service for fast, easy-

to-use, private messaging. At a worldwide conference for Apple software developers, Apple’s

Senior Vice President of Software Engineering Craig Federighi described a system for controlled

interactions, using manageable public interaction addresses and private interaction addresses.

This new system received thunderous applause. But during the presentation, Apple never

acknowledged that this idea for manageable interaction addresses was already being used in

other software—Mr. Volach’s popular BlueMail software.

        9.     Not only did Apple steal BlueMail’s pioneering anonymous messaging

capabilities—days later, Apple removed BlueMail from the MacOS App Store, to prevent Mr.

Volach’s software from readily reaching consumers and competing with Apple’s own products.

This unlawfully leveraged Apple’s monopoly over MacOS’s App Store (Apple’s closed system

for MacOS application distribution) to extend, maintain, and protect from competition Apple’s

monopoly power in the market for MacOS mail clients (including Apple’s pre-installation of its

own proprietary Apple Mail software on each MacOS device Apple sells).

        10.    Apple’s theft of Mr. Volach’s patented ideas, days before Apple threw Mr.

Volach’s very successful software product out of Apple’s “App Store” marketplace, caused

tremendous harm to Blix. For years Mr. Volach has been preparing to release software that

extends BlueMail’s use of secure and private messaging, to make full use of Mr. Volach’s vision

in his ’284 patent. For that reason, Mr. Volach co-founded Blix—a successor company to

BlueMail—to take the next step in BlueMail’s evolution. But Apple’s theft of Mr. Volach’s

patented technology is now crippling the long-planned rollout of new features in BlueMail and

Blix.




                                                3
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 4 of 84 PageID #: 246



       11.     Apple’s unexplained and unjustified refusal to give consumers access to

competing software products in the App Store is a threat to Blix’s success. The BlueMail client

for Mac has been ejected from the App Store, making it inaccessible to consumers who use

MacOS and who would benefit from BlueMail’s innovative features. Apple’s conduct leaves

consumers with fewer choices when selecting an email application for MacOS.

       12.     Consumers also suffer from Apple’s pattern of stealing great ideas Apple sees in

the App Store. Apple frequently takes other companies’ innovative features, adds those ideas to

Apple’s own software products without permission, and then either ejects the original third-party

application from the App Store (as it did with Blix’s software) or causes the third-party software

developer to close its doors entirely. This pattern of behavior is well documented. See, e.g.,

Washington Post, How Apple Uses Its App Store To Copy The Best Ideas (Sept. 15, 2019)

(attached as Ex 1) (“Developers have come to accept that, without warning, Apple can make

their work obsolete by announcing a new app or feature that uses or incorporates their ideas.

Some apps have simply buckled under the pressure, in some cases shutting down. They

generally don’t sue Apple because of the difficulty and expense in fighting the tech giant—and

the consequences they might face from being dependent on the platform… Apple’s creation of

apps imitating ones that already exist on its platform, aided by market data it collects from them,

could be harming competition and hurting innovation.”).

       13.     Apple’s monopoly over app distribution forecloses competition and harms

consumers—reducing consumer choice, discouraging third-party software developers from

investing in future innovative products, and reducing competition among applications. Apple’s

anticompetitive use of its App Store harms competition through multiple mechanisms, as

described herein – including unfair denials of access to the App Store, efforts to leverage its App



                                                 4
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 5 of 84 PageID #: 247



Store dominance into dominance in other markets, and activities (such as intellectual property

theft based on its analysis of App Store submissions) that increase rivals’ costs, discourage entry

by new software developers, unfairly tilt the playing field in Apple’s favor, and make it harder

for companies like Blix to compete.

       14.     Blix, and its BlueMail product, are the latest in Apple’s long line of victims. Mr.

Volach and the Blix team have suffered extraordinary harm from Apple’s anticompetitive

actions. Blix cannot invest in new software for MacOS, to serve consumers who use MacOS, if

they do not receive fair access to the MacOS App Store.

       15.     Unless consumers have access to Blix’s software on all platforms, including the

MacOS platform, Blix’s software cannot succeed as a cross-platform messaging solution that

services all of a company’s users. Without the ability to reach MacOS users, Blix’s software

cannot serve enterprise users who prefer MacOS, and its success in the marketplace for cross-

platform messaging solutions is at grave risk. Indeed, this underscores the anticompetitive intent

and effect behind Apple’s actions, which, on information and belief, are not just limited to Blix’s

BlueMail software. Messaging solutions with cross-platform capabilities (such as BlueMail) are

a threat to Apple’s dominance.

       16.     Apple’s unlawful conduct is not limited to its misappropriation of Blix’s patented

ideas, or its unlawful attempts to harm competition by, inter alia, excluding Blix’s software from

the MacOS App Store. Apple’s pattern of anticompetitive behavior extends to its treatment of

Blix and similarly-situated competitors in Apple’s iOS App Store, and extends far beyond cross-

platform messaging solutions.

       17.     Since shortly after the iPhone’s inception, Apple recognized that it needs to

permit at least the image of choice regarding the apps consumers may use on their smartphones;



                                                 5
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 6 of 84 PageID #: 248



otherwise, those users will opt for more open mobile platforms. Apple recognized this by

introducing the iOS App Store about a year after releasing the iPhone. But, since it created the

App Store, Apple has limited actual choice and used its dominance over the iOS App Store to

advance Apple’s own financial interests at the expense of fair competition. In that process, Blix

and a multitude of other competing app developers were unfairly denied a fair opportunity to

provide innovative iOS software and obtain substantial market share. Likewise, consumers in

the iOS ecosystem were (and continue to be) denied a fair opportunity to discover and utilize

innovative software like BlueMail, and instead were (and continue to be) coerced and misled into

using Apple’s default apps.

       18.     Apple has foreclosed competition, and harmed the developers who would

otherwise compete fairly for consumer loyalty, through a variety of means. One is (similar to the

situation with the Mac App Store) its stranglehold on iOS app distribution and its decisions

regarding to which apps it permits or denies access to the iOS App Store. Apple refuses to let

other iOS app distribution channels operate; all iOS app developers must subject themselves to

Apple’s iOS App Store, and thus, to Apple’s anticompetitive requirements and control.

       19.     For the apps Apple does permit on the iOS App Store, Apple still forecloses fair

competition, by manipulating what that App Store shows consumers when a consumer searches

for an iOS app. Apple suppresses search results for competing products, promotes Apple’s own

applications at the expense of fair competition, and makes it difficult for users to find and install

quality replacements for Apple’s default apps.

       20.     Furthermore, as discussed above and herein, Apple forecloses competition by

raising rivals’ costs through a number of means. Those include rules that expose Apple’s rivals,

but not Apple, to user ratings and negative feedback. Managing user feedback and responding to



                                                  6
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 7 of 84 PageID #: 249



reviews and ratings can be costly; Apple imposes those unique costs on its rivals, but exempts

Apple’s own software from the iOS App Store rating system. Apple likewise raises rivals’ costs

when it routinely misappropriates its competitors ideas, without permission, by scrutinizing and

reverse-engineering features in apps submitted to Apple for distributed through Apple’s iOS App

Store. Once that misappropriation is complete, Apple frequently either forces those apps off the

App Store or renders them undiscoverable or unattractive to interested consumers.

       21.     Users should have access to the best software, selected through fair competition

on the merits. That process will drive innovation, ensure fair pricing, and increase demand for

cutting-edge technologies. Apple harms that process by using its ownership of the App Stores to

continuously and unfairly tilt the playing field in its favor.

       22.     This lawsuit seeks to remedy Apple’s many wrongs. Apple is not allowed to steal

Mr. Volach’s ideas, toss Mr. Volach’s BlueMail application out of the MacOS App Store, skew

search results in Apple’s favor and against its competitors in the iOS App Store, or otherwise

stack the deck against competition in many and disparate ways. Apple cannot unlawfully

leverage its dominance over the MacOS and iOS App Stores to capture additional market share

for its own offerings at the expense of competing technologies. Plaintiff asks this Court to

protect its patented inventions, ensure its innovative ideas are not used without permission or

compensation, and restore competition to the relevant markets alleged herein.

                                  NATURE OF THE ACTION

       23.     This is an action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. §§ 1, et seq., and for antitrust violations under the Sherman Act, 15

U.S.C. §§ 1 et seq.




                                                   7
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 8 of 84 PageID #: 250



       24.     Plaintiff filed this lawsuit to stop Defendant’s unlawful infringement of Plaintiff’s

patented inventions, to halt Defendant’s unlawful effort to maintain and extend monopolies by

illegally blocking competition, and to obtain damages, an injunction, and other relief.

                                         THE PARTIES

       25.     Plaintiff Blix Inc. is a Delaware corporation with its principal place of business in

101 Hudson Street, Jersey City, New Jersey. Blix is the successor by merger to BlueMail Inc.

BVI and BlueMail LLC, the entities that first developed BlueMail, and is the exclusive owner of

all claims, including antitrust claims, arising from the injuries Apple caused to the BlueMail

business.

       26.     Defendant Apple Inc. is a California corporation headquartered in Cupertino,

California. Apple operates retail stores throughout the country, including in this District, where

it sells iPhone and iPad devices preloaded with iOS 13 software—including software specially

configured for the infringing features of the “Sign In With Apple” service.

                                JURISDICTION AND VENUE

       27.     Plaintiff’s claims for patent infringement arise under the patent laws of the United

States of America, 35 U.S.C. §§ 1 et. seq., including 35 U.S.C. § 271. Plaintiff’s claims for

antitrust violations arise under the Sherman Act, 15 U.S.C. §§ 1 et seq., including 15 U.S.C. § 2.

This Court has exclusive subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 1337 and

1338(a).

       28.     Apple is subject to this Court’s personal jurisdiction. Apple has infringed the

’284 patent in Delaware by, among other things, engaging in infringing conduct within and

directed at or from this District. For example, Apple has purposefully and voluntarily placed its

infringing products as described herein into the stream of commerce with the expectation that



                                                 8
    Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 9 of 84 PageID #: 251



these infringing products will be used in this District. On information and belief, these

infringing products, including devices running iOS 13 such as iPhones and iPads, have been and

continue to be used in this District.

         29.   Apple employs individuals and operates a retail store at 125 Christiana Mall in

Newark, Delaware in this District. Upon information and belief, this store sells more infringing

iPhones than any other Apple retail location in the country, and sells and/or supports the second-

highest volume of infringing products out of any Apple retail location in the country. 1

         30.   Consumers and software developers use the infringing “Sign In With Apple”

service with Apple devices throughout the District. Apple has provided the “Sign In With

Apple” system, including iOS 13 software containing “Sign In With Apple,” to software

developers in this District. Apple is also selling devices running iOS 13 to consumers in this

District, and pushing software updates to users in this District. As discussed herein Apple has

specifically instructed software developers, as well as end-users of Apple devices, to use the

infringing features of “Sign In With Apple.”

         31.   On information and belief, “Sign In With Apple” is already live on iOS 13

devices being sold in this District, and being offered as a software update to existing iPhone and

iPad devices in this District. On information and belief, users in this District are already using

the infringing service—for example, to sign in and communicate with applications such as

Kayak and Instacart. On information and belief, infringing aspects of “Sign In With Apple” such

as the “Hide Your Email” option are available in, and being used in, this District.



1
  See Ex. 2, “Apple's (AAPL) Delaware Store Claims Title for Selling Most iPhones,”
http://abcnews.go.com/Business/apples-delaware-store-claims-title-selling-
iphones/story?id=20650009.


                                                 9
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 10 of 84 PageID #: 252



       32.     Apple has repeatedly availed itself of the jurisdiction of this Court by filing

complaints for patent infringement in this District (see, e.g., Apple Inc. v. HTC Corp. et al, C.A.

No. 11-611-GMS; Apple Inc. v. HTC Corp. et al, C.A. No. 10-544-GMS; Apple Inc. v. HTC

Corp. et al, C.A. No. 10-167-GMS; Apple Inc. v. HTC Corp. et al, C.A. No. 10-166-GMS; Apple

Inc. v. Atico Int'l USA Inc. et al, C.A. No. 8-283-GMS).

       33.     This Court also has personal jurisdiction over Apple because, as alleged herein, it

has transacted business in this District; directly or indirectly sold or marketed substantial

quantities of its products and services in this District; and engaged in anticompetitive conduct

that was directed at, and had a direct, substantial, and reasonably foreseeable and intended effect

of causing injury to, the business or property of persons and entities residing in, located in, or

doing business in this District. Apple has conducted business in this District, and it has

purposefully availed itself of the resources and the benefits of conducting business in this

District. These activities, among others, give rise to Blix’s antitrust claims.

       34.     Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391 and 1400 because

Apple has a regular and established place of business in this District, is subject to personal

jurisdiction in this District, regularly conducts business in this District, and has committed and

continues to commit acts of direct and indirect patent infringement in this District. Venue is also

proper in this judicial district under 28 U.S.C. § 1391 because a substantial portion of the events

or omissions giving rise to Blix’s claims occurred in this District.




                                                 10
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 11 of 84 PageID #: 253



                                 FACTUAL BACKGROUND

       Plaintiff’s Cutting-Edge Email Services

       35.     Plaintiff’s BlueMail email service is one of the world’s leading email clients.

BlueMail has repeatedly won awards for its innovative features and its first-in-class user

experience.

       36.     BlueMail’s success extends to multiple platforms. BlueMail was recently ranked

#1 on Android Authority’s list of “Top Email Apps For Android.”

       37.     BlueMail’s success is driven by its innovative features, including its “Share

Email” feature. Using this feature, BlueMail users can post an email to social media platforms,

such as Twitter, and can then engage in secure private messaging with others. For example, a

business could share an email regarding upcoming discounts on social media, and potential

customers could engage in direct communication with the company about that upcoming sale

using a manageable public interaction address BlueMail automatically provides—so that the

potential customer’s private email address is never revealed to the business.




                                                11
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 12 of 84 PageID #: 254




       38.     Blix is an evolutionary step forward, and builds on BlueMail’s innovative

messaging features. Blix is a combined email and messaging platform for companies. It allows

users of companies to interact with each other via chat service internally, while interacting with

the outside world over email.

       39.     A major capability of Blix is its Messaging Bridge, allowing a Blix customer to

engage visitors to their company website through anonymous interactions with the customer’s

employees, without revealing their real email addresses.




                                                12
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 13 of 84 PageID #: 255



          40.   The Blix service has been in active development for more than two years, since

March 2017. It was launched in September 2019.

          41.   Blix’s business model is based on selling cross-platform messaging services to

companies, to meet all of their messaging needs. The employees of these companies typically

run a variety of OS platforms, including MacOS. If Blix is unable to serve Mac OS users, many

companies may choose not to work with Blix, and may choose offerings from competing

companies instead – for example, Apple.

          42.   Apple’s effort to beat Blix to market, using Blix’s own patented technology,

substantially threatens Blix’s ability to obtain market share—and perhaps to continue operations

at all.

          The Patent-In-Suit

          43.   On August 29, 2017, the United States Patent and Trademark Office (“the

USPTO”) duly and legally issued U.S. Patent No. 9,749,284, titled “Systems and Methods of

Controlled Reciprocating Communication.”

          44.   Blix is the owner by assignment of the ’284 patent.

          45.   A true and accurate copy of the ’284 patent is attached hereto as Ex. 3.

          46.   The claims of the ‘284 patent describe an innovative improvement to the

operation of communications networks, and specifically, to the ability to manage interactions on

communications networks, including a specific architecture to manage interactions employing

both private and public interaction addresses. The ‘284 patent recites a number of

implementation details that offer an innovative solution to the problems of privacy and security

in modern communications networks. These implementation details include the use of specific

private and public interaction addresses in a communications network; records and reverse lists



                                                 13
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 14 of 84 PageID #: 256



stored in non-transitory computer storage to associate addresses in a specific manner, to facilitate

their management; and specific logic to create, manage, and synchronize address information in

a variety of interactions and pre-interactions. This improves the ability of prior art

communications systems to facilitate anonymous and easy-to-manage methods of

communication.

       47.     In this way, the ‘284 patent claims do not simply recite, without more, the mere

desired result of anonymously communicating across a communications network in an easy-to-

manage method. Rather, the claims recite a specific solution for accomplishing that goal.

       Apple’s Infringement

       48.     On June 3, 2019, Apple announced its new “Sign In With Apple” service.

Apple’s Senior Vice President of Software Engineering Craig Federighi unveiled the service,

including its use of public interaction addresses to mask private interaction addresses, to

extended and thunderous applause. 2 Mr. Federighi explained that Apple, like many software

developers, recognized the growing need for a system to manage interaction addresses and

protect privacy; “personal information” too often “gets shared” through online communication,

something Apple “wanted to solve” though its new “Sign In With Apple” service.




2
 A video of the Keynote presentation from Apple’s 2019 Worldwide Developer Conference is
available online at https://developer.apple.com/videos/play/wwdc2019/101/. An excerpt from
Apple’s transcript of that presentation, taken from the same website, is attached. See Ex. 4.


                                                 14
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 15 of 84 PageID #: 257




       49.     Mr. Federighi described the service as “the fast, easy way to sign in without all of

the tracking.” This system used a new application programming interface (API) that would

permit users to log in to and communicate with applications in a new and more private manner:

“you are authenticated with Face ID on your device, logged in with a new account without

revealing any new personal information.” Users would be able to log in, but “Keep your email

private”:




       50.     As Mr. Federighi explained, the new system worked by assigning public-facing

random addresses for the application to interact with the user. These interaction addresses were


                                                15
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 16 of 84 PageID #: 258



intended to be easily manageable, relaying communications from public interaction addresses to

private interaction addresses using “a unique random address that forwards to your real address.”




       51.     Apple’s head of software further explained that this private relay system would

assign multiple interaction addresses to facilitate a user’s ability to manage interactions with

applications; each user would receive a separate interaction address for interactions with specific

developers: “we give each app a unique random address. This means you can disable any one of

them at any time when you are tired of hearing from that app. It’s really great.”




       52.     Apple’s head of software further explained that Apple was offering this system

for manageable communications to protect the privacy of users, and to respond to growing

demand among users: Giving third parties your electronic addresses information “can be

convenient, but it also can come at the cost of your privacy. Your personal information


                                                 16
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 17 of 84 PageID #: 259



sometimes gets shared behind the scenes and these log ins can be used to track you. We wanted

to solve this and many developers do too.” But the solution Apple used was not Apple’s to

use—it was the same system Mr. Volach had already patented several years earlier.

       53.     In other presentations at Apple’s Worldwide Developer Conference in June 2019,

Apple continued to encourage software developers to use infringing features of the “Sign In With

Apple” service in their software applications. For example, after the keynote address, three

Apple engineers gave a separate presentation entitled “Introducing Sign In With Apple.” 3

During this hour-long presentation, Apple’s engineers gave a large crowd of software developers

detailed instructions on how to use infringing “Sign In With Apple” functionality. Those

engineers explained that users would often create a host of false, hard-to-manage public

interaction addresses to protect their privacy:




3
  A video of this presentation is available online at
https://developer.apple.com/videos/play/wwdc2019/706/. An excerpt from Apple’s transcript of
that presentation, taken from the same website, is attached. See Ex. 5.



                                                  17
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 18 of 84 PageID #: 260



       54.     Apple touted its “Private Relay” service as the solution to this problem, noting

that the “Sign In With Apple” system would automatically create email addresses shared

between the end-user and the application developer. A developer’s emails to this address would

be automatically forwarded to the user’s private addresses, such that the user could receive email

while hiding its email address from the application developer:

      Randomly-Assigned Address Is Shared                    Private Address Stays Hidden




       55.     Apple touted this “Hide My Email” and “Private Relay” system as a significant

step forward in protecting user’s privacy, while still enabling easy-to-manage electronic

communication. Apple encouraged software developers to use the new API that Apple would be

releasing for Apple devices (such as iPhones and iPads running iOS 13), claiming that the API

offered a solution for users who desire privacy because its “Hide My Email” features would

enable a private “Two-way relay” for “Any email communication” between parties:




                                                18
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 19 of 84 PageID #: 261



       56.      In another presentation entitled “Designing for Privacy,” Apple engineers

instructed developers to use infringing features of “Sign In With Apple” in their applications in

order to more effectively reach customers concerned with privacy: “we think this is your best

shot at getting your emails in front of your customers.” 4 Apple engineers acknowledged that

“People can be hesitant to share their real email address” because of privacy problems created by

sharing interaction addresses; “We've all seen email lists stolen or resold and then abused by

spammers.” Apple employees described Apple’s new private relay service and “Sign In With

Apple” as the best way to facilitate interaction without sharing private interaction addresses:

             Customers can choose to hide their email address, in which case you'll get
             an address managed by Apple through which we relay your emails to the
             customer and vice versa…

             For each customer, this managed address is different for each developer,
             so customers are in control of which developers they want to receive email
             from, and you're in control of who can send emails to the managed address
             we provide you, since you can whitelist domains or addresses that we'll
             accept incoming mail from.

       57.      This presentation by Apple engineers further explained that the code in Apple’s

new API for “Sign In With Apple” was specifically configured to enable trusted interactions,

allowing a software developer to know they are communicating with the intended user even

without knowing the user’s private interaction address: “With Sign In With Apple, we can

leverage on-device intelligence to provide you with one bit that indicates a user is likely real.

And that flag is supported on iOS, and we provide it at account creation.”

       58.      Apple’s website offers further instructions to developers and end-users on how to

utilize infringing aspects of the “Sign In With Apple’ service.


4
 A video of this presentation is available online at https://developer.apple.com/videos/play/
wwdc2019/708/. An excerpt from Apple’s transcript of that presentation, taken from the same
website, is attached. See Ex. 6.


                                                 19
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 20 of 84 PageID #: 262



         59.      For example, Apple tells developers that “Sign In With Apple was built from the

ground up to give users peace of mind about their privacy,” because it offers a secure and private

platform for anonymous messaging: “Apple’s private email relay lets users receive email even if

they prefer to keep their address private.” 5 Apple likewise tells end-users to use the infringing

features of “Sign In With Apple.” For example: “Sign in with Apple is the fast, easy, and more

private way to sign into apps and websites using the Apple ID that you already have.” 6

         60.      Apple further instructs developers to use Apple’s “Private Email Relay Service”

to meet user’s growing demand for a private and secure communication system that protects their

privacy. Apple tells third-party software developers that “Some privacy-conscious users will

choose to keep their personal email address private and use Apple’s private email relay service

when setting up an account. To send email messages through the relay service to the users’

personal inboxes, you will need to register your outbound email domains.” 7 Apple likewise

instructs end-users to use the infringing features of Sign In With Apple: “You can use Hide My

Email—Apple's private email relay service—to create and share a unique, random email address

that forwards to your personal email. That way you can receive useful messages from the app

without sharing your personal email address. Only the registered app or site developer can

communicate with you using this email, and you can turn it off at any time.” 8

         61.      Apple’s detailed instructions to software developers instruct them to register up to

10 interaction addresses to use for communications with “Sign In With Apple” users.

Specifically, Apple tells developers: “In order to send email messages through the relay service

5
    See Ex. 7, “Overview: Sign In With Apple,” https://developer.apple.com/sign-in-with-apple/.
6
    See Ex. 14, “How to use Sign in with Apple,” https://support.apple.com/en-us/HT210318.
7
    See Ex. 8, “Make Signing In Easy,” https://developer.apple.com/sign-in-with-apple/get-started/.
8
    See Ex. 14.


                                                   20
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 21 of 84 PageID #: 263



to the users’ personal inboxes, you will need to register your outbound email domains,” that

“registered domains must create Sender Policy Framework (SPF) DNS TXT records in order to

transit Apple's private mail relay,” and that a developer “can register up to 10 domains and

communication emails” to communicate with “Sign In With Apple” users through the “Private

Email Relay Service.” 9 Apple likewise gives detailed instructions to end-users on how to use

infringing features for anonymous communication 10 and for interaction address management. 11

       62.     Apple’s “Sign In With Apple” system clearly infringes Mr. Volach’s patented

techniques in the ‘284 patent. Yet Apple never sought permission to use these techniques, never

acknowledged to developers that these techniques originated with Mr. Volach, and never offered

to pay for using these technologies.

       Apple’s Pattern of Stealing Ideas and Manipulating Markets

       63.     Apple’s misappropriation of Mr. Volach’s ideas is part of a long and well-

documented pattern of theft by Apple. Steve Jobs, Apple’s co-founder, famously admitted, “We

have always been shameless about stealing great ideas.”

       64.     Apple’s practice of stealing great ideas extends to ideas Apple finds in the App

Store. As the Washington Post recently noted, Apple frequently takes ideas from third-party

applications in the App Store, and uses those ideas to build copycat Apple-branded applications:

“Apple plays a dual role in the app economy: provider of access to independent apps and giant

competitor to them,” and “Developers have come to accept that, without warning, Apple can

9
 See Ex. 9, “Configure Private Email Relay Service,” https://help.apple.com/developer-
account/#/devf822fb8fc.
10
  See Ex. 15, “Hide My Email for Sign in with Apple,” https://support.apple.com/en-
us/HT210425#hideemail.
11
  See Ex. 16, “Manage the apps you use with Sign in with Apple,” https://support.apple.com/en-
us/HT210426.


                                                21
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 22 of 84 PageID #: 264



make their work obsolete by announcing a new app or feature that essentially copies their ideas.”

Ex. 1.

         65.   Apple’s own former director of App Store review Phillip Shoemaker has

admitted, “Apple gets a lot of inspiration from apps that are on the App Store.” Mr. Shoemaker

further confirmed that Apple collected and analyzed App Store data on third-party applications

to decide what ideas Apple would include in its own offerings: “Top Apple executives” could

“peek at apps under review,” and decisions on which new apps to develop were “made at the top

rungs of the company.” Mr. Shoemaker would then receive “regular emails from angry app

developers, irked that the company had rejected their app or, in some cases, killed their app off

by copying them.” Ex. 1.

         66.   This pattern of stealing ideas from the App Store often kills off third-party app

developers in the process. As the Washington Post observed: “Apple’s past incorporation of

functionality included in other third-party apps has often led to their demise.” Ex. 1.

         67.   Apple engages in this pattern of stealing ideas from third-party developers in

order to maintain its dominance in the marketplace. Stealing ideas is even more critical to Apple

now as sales of the iPhone, its most lucrative product, have slowed. To prove its usefulness to

consumers, Apple is offering them more and more services – including innovative services

copied from third-party offerings in the App Store.

         68.   On information and belief, Apple’s rejection of BlueMail is part of this same

pattern: steal great ideas from the App Store, and then discard what remains of the stolen

application. This conduct not only violates Blix’s intellectual property rights, but, as discussed,

also forms a core part of Apple’s wide-ranging and extensive anticompetitive conduct.




                                                 22
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 23 of 84 PageID #: 265



       Apple’s Anticompetitive Conduct: Introduction

       69.     For years, Apple has abused its dominance over MacOS and iOS apps. This is

particularly troubling because Apple realized long ago that consumers need at least the illusion

of an option to choose the apps and programs they regularly use on their laptops, smartphones,

and other computing devices. Had Apple simply provided users its own default apps/programs,

and denied access to any other programs (giving consumers zero options to choose), it would

have been at a serious competitive disadvantage, because there is no such thing as a one-size-fits-

all computer. Furthermore, consumers have over the years developed a strong preference for

choice. Thus, although Apple prefers to utilize a “closed garden” approach to its computing

platforms, it still must provide at least the suggestion of choice

       70.     The problems outlined in this complaint, however, show that Apple has, at nearly

every step, stacked the deck against competitors that offer quality alternatives to Apple’s default

apps. As most relevant to Blix, this includes preventing true competition for mail apps on the

MacOS and iOS platforms, but it is not just limited to mail apps. In fact, Apple’s

anticompetitive conduct has involved multiple categories of apps for both platforms, and its

anticompetitive scheme includes a number of different, complementary actions, detailed further

below. In short, Apple has crippled true competition for its default apps through a “thousand

different cuts.” This is illegal and must be stopped.

       Apple’s Complete Dominance and Monopoly Power Over iOS Apps

       71.     Apple introduced the App Store in July 2008, roughly one year after it introduced

the iPhone in June 2007. On information and belief Apple did so because it needed to provide

its new iPhone users with choices over the apps they installed and used on the phone; otherwise,

they were uninterested in using the smartphone for all its possible uses and would instead seek



                                                 23
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 24 of 84 PageID #: 266



out other platforms, including different types of devices, for their different mobile computing

needs. On information and belief, Apple realized this fact based on its experience with apps and

programs for mobile laptops. Although Apple had long created its own apps for its Mac line of

laptops, it also permitted competitors to create programs for those laptops, because it needed to

in order to compete with PCs.

       72.     As Apple’s public advertising campaigns demonstrate, Apple has for years used

the availability of third-party applications to fuel the demand for the iPhone and for its iOS

platform. As one example, Apple grew its iOS ecosystem during the early days of the iPhone by

heavily advertising third-party applications and stating, “there’s an app for that.”




       73.      Apple has been highly successful in using third-party applications to drive

demand for its iOS products, including the iPhone. In the U.S. alone, consumers own nearly

200 million iPhones, and tens of millions of other iOS devices, including iPads. All of those

devices run iOS applications.

       74.     A device running Apple’s iOS operating system can only run applications

designed for iOS. Applications must be designed to run on a specific operating system, such as

iOS, Android, Windows, or MacOS. Once a user selects iOS as their operating system by

                                                 24
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 25 of 84 PageID #: 267



purchasing an Apple device, that user can only run applications designed for the iOS operating

system on their device.

        75.     Users who want applications on their iOS devices must download those

applications from Apple’s iOS App Store; this is a requirement Apple imposes as both a

contractual and technical requirement on iPhone users. Those users thus have no alternatives to

the iOS App Store for finding and downloading applications on their iOS devices.

        76.     High switching costs prevent users from switching from one operating system to

another operating system after they initially purchase a mobile device. These switching costs

increase over time for a variety of reasons, including (among other things) familiarity with the

operating system, familiarity with apps on that operating system, hardware purchased to support

the devices utilizing that operating system (e.g., power cords, wireless mouse/keyboards,

wireless headphones, other device-specific peripherals). Moreover, switching costs for mobile

devices have increased dramatically in recent years with the advent of cloud computing, which,

inter alia, allows users to store their files on the “cloud” (i.e., not directly on their device).

Apple’s iCloud system and its iOS integration makes users become more and more entrenched

on the iOS platform, because they wish to have continued access to their personal files stored in

Apple’s “cloud.”

        77.     A software developer who wants to reach users of iOS devices must submit her

applications to Apple for review and approval to be listed on the iOS App Store. Apple designs

iOS so that there is no authorized manner in which users can install iOS applications other than

by downloading them in the iOS App Store. Software developers have no alternatives to the iOS

App Store for distributing their applications to iOS users.




                                                   25
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 26 of 84 PageID #: 268



       78.     High development costs that are specific to a particular operating system prevent

software companies from easily switching development efforts from one operating system to

another. Android apps are written in a different programming language than iOS apps. Code

written in languages compatible with iOS, and designed to utilize frameworks offered by the iOS

operating system, cannot easily be revised to operate in Android. Software developers who

specialize in writing code for iOS applications cannot easily be redeployed to write code for

Android applications; while companies often develop apps for multiple operating systems, the

employees leading those efforts are typically specialized by operating system.

       79.       Apple does not allow other third-party services to distribute iOS applications.

Apple has designed the iOS ecosystem in such a way that no channel of distribution is available

for iOS applications other than the iOS App Store. In this way, Apple is significantly different

than other companies. For example, in the Android operating system, Android users can

download Android applications from multiple application marketplaces – including Google’s

Play Store, Amazon’s Appstore, and Samsung’s Galaxy Store. Similarly, Android software

developers can distribute their applications through multiple different competing application

marketplaces, including Google’s Play Store, Amazon’s Appstore, or Samsung’s Galaxy Store.

Apple is different. Apple does not allow users to download iOS apps from competing app stores,

and as a result, essentially faces no competition from a competing iOS app store.

       80.     Apple’secosystem design grants Apple monopoly power over the distribution of

all iOS applications sold in the U.S. Apple acquired this monopoly power by making itself the

sole and exclusive option to distribute iOS applications to its millions of users, and by dictating

the terms under which app developers may offer their apps to iOS users. Apple had and has no

justifiable reason for requiring the competitive restraint (due to agreements imposed on



                                                 26
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 27 of 84 PageID #: 269



consumers and app developers) that there be no alternatives for iOS application distribution. As

the Android ecosystem demonstrates, competition can and does work, including for the

distribution of mobile applications.

       81.     The presence of competition for Android app distribution channels within the

Android ecosystem does not place any check on Apple’s power within the iOS ecosystem.

Android applications cannot run on iOS devices. Thus, iOS users are locked into Apple’s iOS

App Store as their only source of iOS applications, and cannot enjoy the benefits of competition

in or from the Android ecosystem’s more open design.

       82.     For these reasons, Apple is a monopolist and enjoys monopoly power in the U.S.

market for iOS applications. Indeed, Apple admits its power over iOS applications is absolute,

as it shuts out all alternative channels for iOS app distribution – ostensibly to “protect”

customers from malware and other malicious applications. This is a pretextual claim: Google’s

Play Store, Amazon’s Appstore, and Samsung’s Galaxy Store each provide similar benefits and

facilitate the distribution of trustworthy applications, but (a) compete with each other, and (b)

therefore do not enjoy the same type of control over pricing and simple app availability.

       83.     Apple’s refusal to permit alternative iOS app distribution channels leaves

developers with fewer choices (in fact, no other choices) to distribute their iOS applications and

reach millions of iOS users. And consumers have fewer alternatives (in fact, no alternatives) to

discover and download innovative third-party software for their iOS devices. This provides

Apple enormous power over app developers that compete directly with its default apps, and it

allows Apple to stringently control consumer choice, much to their detriment.

       84.     Apple’s refusal to permit competition reduces incentives to develop iOS

applications, reducing output in the market for iOS applications. Software developers who do



                                                 27
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 28 of 84 PageID #: 270



not want to agree to Apple’s terms and conditions for the iOS App Store have no alternative but

to avoid iOS app development altogether. And without competition in the market for iOS app

distribution, Apple has no incentive to offer more attractive and competitive terms to developers.

Consumers also suffer from Apple’s refusal to permit competing iOS app marketplaces,

including because fewer iOS app developers means less innovation and fewer software

alternatives to select from in the iOS ecosystem. Consumers would benefit from competition

between multiple iOS app marketplaces, as competition would drive the development of

additional high-quality applications, give consumers additional choices among applications, and

give iOS users additional avenues to discovery and install applications.

       85.     In order to reach iOS users, Blix has been forced to submit its software to Apple

for approval, and to distribute its applications to users via the iOS App Store.

       86.     Because Blix must rely on the iOS App Store to reach consumers, Blix is

dependent on Apple offering fair access to consumers in the iOS App Store that Apple controls.

       87.     As described herein, Apple has not given Blix fair access to consumers, and has

instead implemented a variety of barriers to make it difficult for consumers to locate Blix and

other innovative third-party software – instead pushing consumers to Apple’s own competing

software offerings.

       Apple’s iOS Monopolization: The iOS Email Client Relevant Market

       88.     An email client is a software application used to send and receive electronic mail.

Email clients are local software packages that offer a collection of features designed to facilitate

sending, receiving, composing, and organizing email. These local software programs differ from

command-line interfaces or from web-based interfaces, which offer a more limited set of features

and typically cannot operate locally when a device is not online.



                                                 28
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 29 of 84 PageID #: 271



       89.     Mail clients are software applications designed to run on a specific operating

system, such as iOS or Android. Email clients designed to run on one operating system (such as

Android) are not substitutes for email clients designed to run on another operating system (such

as iOS), since a software package designed to execute on one operating system will not execute

on another operating system.

       90.     Mail clients have a unique purpose vis-à-vis other types of apps: to provide users

with the ability to draft, send, and receive emails. Although other types of messaging apps allow

users to send and receive messages to each other, those types of messages (e.g., text messages,

social media messages, etc.) serve different purposes and are used in different ways by

consumers. A consumer will almost always have a mail client app on their smartphone and use

that app in parallel to text messaging, social media messaging, and instant messaging. In other

words, although messaging solutions have overlapping uses, mail clients are not considered

reasonably interchangeable with other types of messaging solutions and are considered a “must

have” app for messaging in addition to those other types of messaging apps.

       91.     The geographic scope of the iOS Email Client Market is national.

       92.     The existence of email clients for operating systems other than iOS is irrelevant to

the analysis of the relevant market at issue; software developed for other operating systems is not

compatible with iOS devices, and therefore those applications are not reasonably interchangeable

substitutes for iOS email clients.

       93.     Apple pre-installs its own email client, Apple Mail, on all iOS devices. By pre-

installing Apple Mail on all iOS devices, Apple has long enjoyed a dominant position in the iOS

Email Client Market. Apple’s “Apple Mail” application is preinstalled as the default email client

for all 200 million iOS users.



                                                29
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 30 of 84 PageID #: 272



       94.     Apple’s decision to offer an email client on iOS was a cornerstone in its overall

market strategy. As Apple emphasized when it announced the iPhone on January 9th, 2007,

“Apple today introduced iPhone, combining three products—a revolutionary mobile phone, a

widescreen iPod with touch controls, and a breakthrough Internet communications device with

desktop-class email, web browsing, searching and maps—into one small and lightweight

handheld device.” 12

       95.     The importance of software offerings in Apple’s iPhone and iOS strategy has

grown over time. In 2007, the iPhone had 17 pre-installed apps. Today, there are 38. And since

the App Store launched in 2008, Apple has never let consumers set a third-party app as a

default option for certain functions—unlike on Android or Windows, where third-party defaults

are permitted. For example, Google allows Android users to pick Firefox as their go-to browser

relatively easily. Apple does not do this. As Bloomberg noted, based on discussions with

antitrust lawyers, “This sounds like Microsoft in the 90s. Back then, the U.S. sued Microsoft

Corp. for trying to shut out other web browsers by bundling Internet Explorer with its Windows

operating system and making it hard to install replacements.” 13

       96.     Apple’s dominance in the iOS Email Client Market is threatened by competition

from innovative entrants, especially BlueMail, that provide a more appealing user experience

through a cutting-edge design and a more attractive blend of features to users—including

innovative messaging features not available through Apple Mail. BlueMail’s anonymous email

features compete directly with Apple’s aspirations in this area.


12
   See Ex. 17, https://www.apple.com/newsroom/2007/01/09Apple-Reinvents-the-Phone-with-
iPhone/.
13
   See Ex. 18, “Apple’s Default iPhone Apps Give It Growing Edge Over App Store Rivals,”
https://www.bloomberg.com/news/articles/2019-10-02/iphone-ios-users-can-t-change-default-
apps-safari-mail-music.


                                                30
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 31 of 84 PageID #: 273



       97.     The patented features in the ‘284 patent, employed by BlueMail, are highly

attractive to end-users. Apple admitted during its 2019 Worldwide Developers Conference that

these anonymous communication features solved a pressing problem Apple and many other

software developers wanted to solve, to address end-user concerns and meet market demands:

electronic communication “can be convenient, but it also can come at the cost of your privacy.

Your personal information sometimes gets shared behind the scenes and these log ins can be

used to track you. We wanted to solve this and many developers do too.” Ex. 4.

       Apple’s Exploitation of its Dominance Over iOS App Distribution: Suppressing
       Consumers’ Ability to Locate or Even Obtain Quality App Competitors

       98.     The iOS App Store’s “Search” feature is the primary interface for users to search

for applications by keyword in the iOS App Store. In July 2019, according to the WSJ

“Rankings from search results in Apple’s store can make or break an app. The company [Apple]

says searches lead to 65% of all app downloads.” 14

       99.     Search ranking is critical for app developers to reach potential users. When a user

searches for an application, they are very likely to select one of the first applications they

encounter in their search results. As the New York Times recently reported, “[t]op spots in App

Store search results are some of the most fought over real estate in the online economy.”

Accordingly, “[t]o get their apps discovered, companies try to push them up the ranks in the App

Store’s search results. There is an industry of consultants who charge for their expertise on

setting the right title, description and other details to please the App Store algorithm.”

       100.    Apple designs and controls the Search interface in the iOS App Store.



14
   See Ex. 19, “Apple Dominates App Store Search Results, Thwarting Competitors,”
https://www.wsj.com/articles/apple-dominates-app-store-search-results-thwarting-competitors-
11563897221.


                                                  31
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 32 of 84 PageID #: 274



       101.    For years, Apple manipulated the Search feature in its iOS App Store to push

consumers away from third-party software and towards Apple’s own software offerings.

Additionally, Apple intentionally took steps to “lock in” competition from a limited number of

players in key application categories, including the mail application category, to impose

additional barriers to entry for new and innovative software in those categories – ensuring that

Apple would face substantial competition from only a known group of existing entrants.

       102.    As the New York Times noted recently, “suspicions that the company has been

tipping the scales in its own favor are at the heart of antitrust complaints in the United States,

Europe and Russia.”

       103.    Apple has used its control of the iOS App Store to artificially inflate Apple’s

search ranking for a variety of keywords and in a variety of categories. Apple does this to award

itself the coveted top spots when a user searches for apps.

       104.    As the New York Times reported, “Apple’s apps have ranked first recently for at

least 700 search terms in the store,” and “[s]ome searches produced as many as 14 Apple apps

before showing results from rivals”:




                                                 32
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 33 of 84 PageID #: 275




                                     33
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 34 of 84 PageID #: 276




       105.    When presented with the New York Times’ analysis of the iOS App Store, and

confronted with evidence of Apple’s efforts to artificially inflate the search rankings of Apple

software, “two senior Apple executives acknowledged [to the New York Times] that, for more

than a year, the top results of many common searches in the iPhone App Store were packed with

the company’s own apps.” These executives further admitted that this “was the case even when

the Apple apps were less relevant and less popular than ones from its competitors.”

       106.    Caught red-handed, Apple admitted that “the company had since adjusted the

algorithm so that fewer of its own apps appeared at the top of search results.” But Apple's

pattern of manipulating search results in order to promote its own apps at the expense of

competitors appears to have persisted for years – apparently beginning in or around June 2016,

when Apple began offering its own apps in the iOS App Store.

       107.    According to a New York Times analysis, when Apple first introduced its

applications to its iOS App Store, Apple immediately took the top search result for many popular

search terms, and “Apple apps held on [to that search ranking] for years while top rivals

remained stuck below, sometimes hundreds of slots down the list.”


                                                34
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 35 of 84 PageID #: 277



       108.    This was vividly illustrated by the New York Times, which chronicled Apple's

quick rise to the top of – and then occupation of nearly the entirety of – the top 10 search

rankings for keywords such as “music.”




                                                 35
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 36 of 84 PageID #: 278




                                     36
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 37 of 84 PageID #: 279




       109.    The New York Times’ Sept. 2019 report also explained that experts in the search

field agree Apple has intentionally manipulated search rankings to promote its own applications,

at the expense of competitors, finding it “hard to believe that organically there are certain Apple

apps that rank better than higher-reviewed, more downloaded competitors.”

       110.    The New York Times offered other examples in its Sept. 2019 report to illustrate

Apple’s manipulation of search rankings and its promotion of Apple’s own applications, at the

expense of Apple’s rivals. For example, “[o]n March 25, the company unveiled an Apple-

branded credit card that can be used via the Apple Wallet app. The next day, Apple Wallet was

the No. 1 result in searches for ‘money,’ ‘credit’ and ‘debit.’ The app had not ranked for those

search terms before then.”

       111.    On information and belief, Apple manipulated App Store search results, including

the ranking of applications in response to searches for popular keywords, to suppress the

popularity of results from competitors – including Blix’s innovative BlueMail application.

Apple’s manipulation of search rankings inhibited consumers’ ability to discover quality

competitors to its default mail client app (including BlueMail), harmed competitors’ (including


                                                37
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 38 of 84 PageID #: 280



BlueMail’s) ability to reach consumers, and injured those competitors’ (including BlueMail’s)

ability to compete with Apple’s own Apple Mail offering.

       112.    On Android, where BlueMail was given fair access to consumers, BlueMail

reached millions of consumers and received approximately 525,000 reviews (almost all of them

positive). But on iOS, where BlueMail was suppressed in Apple’s search rankings, BlueMail

reached far fewer consumers and was reviewed only 4,200 times.

       September 26, 2019: Apple’s App Store Radically Changes Rankings

       113.    Shortly after the New York Times's September 9 story on Apple's manipulation of

App Store search results, Apple’s search rankings changed dramatically. On information and

belief, Apple changed its search algorithms in an apparent attempt to remove the techniques for

manipulation and suppression that it had previously employed and that were now under scrutiny

in the wake of the New York Times’ extensive report.

       114.    Days after the New York Times story published, BlueMail shot from #143 to #13

on simple keywords such as “email” in the iOS App Store – despite no change in the BlueMail

iOS application itself.




       115.    BlueMail was not the only Apple Mail competitor to experience this sudden

change in search ranking suppression. For example, YandexMail (another competing mail client)

                                               38
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 39 of 84 PageID #: 281



jumped in the search rankings for “email” from approximately #160 to #32 on September 26,

2019.




        116.   This was not just limited to iOS mail clients. On information and belief, given the

widespread nature of Apple’s reported search result-stacking, this same practice harmed

competition for multiple different categories of apps that compete with Apple’s default apps, and

multiple different types of Apple app competitors enjoyed a sudden, unexplained rise in search

rankings following the New York Times expose.

        117.   In addition to suppressing search results showing the highest-quality alternatives

to its default apps, Apple has also taken a number of other affirmative steps to abuse its

monopoly over iOS applications and protect Apple’s own applications from fair competition.

        118.   First, as noted above, Apple has designed the iOS App Store so that Apple’s own

applications are the top-ranked search result in response to a number of application keywords,

including “mail” and “email.” This makes it harder for consumers to discover competing

applications such as BlueMail.

        119.   On information and belief, users rarely if ever select search results outside the top

20 to 25 results for a given query. On information and belief, users frequently only review the

very top results for a typical keyword query.

                                                39
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 40 of 84 PageID #: 282



       120.    By designing Apple’s search algorithms such that competitors (but not Apple) fall

outside the top-ranked results for a given search, Apple effectively forecloses competition. If

consumers will only review the top search results, Apple can create the illusion of competition –

but in fact, foreclose competition – by ensuring that Apple’s applications occupy the top

positions in a search ranking.

       121.    On information and belief, Apple specifically designed its iOS App Store search

algorithms to ensure that Apple’s applications – not competitor applications – would enjoy the

top-ranked position for keyword searches such as “mail” and “email.”

       122.    Second, Apple exempts its own applications – but not its competitors’

applications – from user-submitted rankings and feedback. This exemption prevents users from

easily determining whether Apple’s default apps stack up, quality-wise, to its competitors’ apps,

and further shields Apple from the same type of feedback that it imposes on competitor app

developers in order to appear in the iOS App Store.

       123.    For example, third-party applications in the iOS App Store can be rated by users

(e.g., five stars, four stars, three stars). Third-party applications can also be reviewed by

consumers. This exposes third-party application developers to the risk of negative user

feedback. Low ratings and negative reviews can harm an app developer’s standing with

consumers, and ostensibly should lead to lower placement in search results on the App Store.

       124.    Apple’s default applications, such as its Mail application or Books application,

cannot be rated by users – insulating Apple software from the risk of negative reviews or low

ratings. Specifically, Apple designed the iOS App Store in such a way that users are not allowed

to submit a rating (like a two-star or three-star review) for certain Apple applications. Thus,

Apple immunizes itself from a form of competition its competitors must all face – effectively



                                                 40
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 41 of 84 PageID #: 283



making Apple the only software developer whose apps are listed (usually as the first result)

without any negative feedback or comments.

       125.    In the picture below, Apple Mail is shown without any ratings and reviews while

Zoho Mail and Boxer show reviews and ratings.




       126.    Apple chose to eliminate rankings for its own applications in order to protect

those applications’ placement in the App Store. According to the WSJ, Apple has intentionally

made decisions about App Store design that benefit Apple’s own applications over competitors.

For example, an “Apple app, Podcasts, previously averaged a 1.7-star rating before reviews [for

the application] were eliminated, according to Sensor Tower.” Ex. 19. Apple avoided taking

steps that would improve application quality in the App Store at the expense of its own offerings.

For example, “Phillip Shoemaker, who led the App Store review process until 2016, said Apple

executives were aware of Podcasts’ poor ratings. Around 2015, his team proposed to senior

executives that it purge all apps rated lower than two stars to ensure overall quality. ‘That would

kill our Podcasts app,’ an Apple executive said, according to Mr. Shoemaker.” Id.

                                                41
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 42 of 84 PageID #: 284



       127.    Third, on information and belief, Apple intentionally designed the iOS App Store

in a manner that increases user search costs and discourages users from evaluating a high number

of applications in response to any particular query.

       128.    Apple’s layout for the iOS App Store’s “Search” feature forces a user to scroll

significantly in order to reach many – and sometimes any – third-party applications. Unlike

other application marketplaces, Apple takes up significant room in the earch interface for paid

advertising and Apple-selected “Stories” featuring only the applications Apple chooses to make

discoverable by users, to the point where a user’s requested application may not be visible (or

may be barely visible).

       129.    As shown below, when a user searches the Google Play Store (on the left) or the

Amazon Appstore (on the right), users are immediately offered a variety of applications to

choose from. This presentation lowers users’ search costs and immediately presents users with a

variety of options.




                                                42
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 43 of 84 PageID #: 285



         130.   Apple, in contrast, designed the iOS App Store user interface to offer users far

fewer choices, and to force users to take affirmative action before they can view multiple

options.

         131.   As one example, in response to a direct search for “BlueMail”, Apple’s iOS App

Store has at times been designed to first direct users to a large-sized paid advertisement

occupying roughly 30% of the screen. Apple would then direct users to an Apple-selected

“Stories” box (an Apple-selected lists of applications) that occupies nearly 50% of the screen.

The BlueMail application was barely visible, occupying less than 5% of the screen, as shown

below:




         132.   While the iOS App Store search interface has changed over time, and continues to

change, at times relevant to this complaint Apple has used other designs in its “Search” interface

to ensure oversized portions of the user interface lead users away from competitors’ apps and

towards Apple-curated lists or Apple-selected advertisements.



                                                 43
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 44 of 84 PageID #: 286



       133.    Moreover, Apple’s “Stories” for categories such as email act as a further barrier to

entry and innovation. The iOS App Store interface is designed to draw users to the “Story”

before they might encounter a list of other applications. In that “Story,” Apple offers only a

limited number of email applications that Apple selects – a list that has remained essentially

static for nearly 2 years – presenting a significant barrier to entry by new email applications.




       134.    Fourth, as described above, Apple routinely takes steps to foreclose competition

from competitors’ iOS applications. This includes raising rivals’ costs by misappropriating

smaller competitors’ innovations and intellectual property, incorporating that stolen functionality

in its own apps, and then either jettisoning the competitor apps from the iOS App Store or

otherwise rendering those competing apps non-entities in consumers’ eyes, whether due to

pushing them down in the App Store search rankings (making them effectively invisible),




                                                 44
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 45 of 84 PageID #: 287



hampering their functionality on iOS, or otherwise destroying their ability to compete with

Apple’s default apps.

       Apple’s Dominance and Monopoly Power Over MacOS Applications

       135.    Apple’s anticompetitive conduct is not limited to iOS apps. Instead, Apple’s

conduct is far broader and also encompasses mail clients (among others) for MacOS.

       136.    High development costs, including costs that are specific to a particular operating

system, prevent software companies from easily switching development efforts from one

operating system to another. Windows apps are written in a different programming language

than MacOS apps. Code written in languages compatible with MacOS, and designed to utilize

frameworks offered by the MacOS operating system, cannot easily be revised to operate in

Windows (or even mobile operating systems). Software developers who specialize in writing

code for MacOS applications cannot easily be redeployed to write code for other operating

system applications. Although companies often develop apps for multiple operating systems, the

employees leading those efforts are typically specialized by operating system.

       137.    Apple has been highly successful in using third-party applications to drive

demand for its Mac line of computers. Software applications for one operating system are not

interchangeable (let alone reasonably so) with applications for a different operating system,

because applications for one will not work on the other. Windows applications do not work on

MacOS, and vice versa. (The same goes for applications written for other operating systems,

such as Linux.) Once a user selects an operating system (e.g., by selecting a Windows computer,

a MacOS computer, or some other computer), a market exists for software applications that will

run on that operating system. The operating system on one’s computer therefore defines the

market for applications in which that consumer looks for options.



                                                45
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 46 of 84 PageID #: 288



       138.    After noting the success of its iOS App Store, Apple opened its MacOS App Store

in January 2011. Similar to the iOS App Store discussed above, the MacOS App Store is an

online marketplace for software programs designed to run on the MacOS operating system. 15

Apple owns 100% of the MacOS App Store. It staffs the MacOS App Store with Apple

employees or agents, and it controls all of the MacOS App Store’s sales, revenue collections,

business operations, and application approval decisions. Apple encourages all MacOS users to

use the App Store as their exclusive source of software applications, pretextually claiming it

offers unique security benefits. In reality, the purported security benefits of the App Store do not

exist; indeed, the most popular paid utility on the Mac App Store, Adware Doctor, was

eventually removed from the App Store as malware.

       139.    Similar to the iOS App Store, Apple maintains 100% control over which

applications it will and will not accept into the MacOS App Store. This gives Apple complete

control over third-party software developer’s access to the MacOS App Store as a distribution

channel. Also similar to the iOS App Store, Apple imposes certain monetary requirements on

MacOS app developers that allow it to control price and output for MacOS applications.

       140.    Apple’s design of the MacOS operating system makes the MacOS App Store its

own market – one separate and apart from other potential distribution channels for MacOS

software. As explained herein, Apple encourages users to only run software applications if those

applications are obtained from the MacOS App Store. A large population of consumers

(including all consumers who heed Apple’s instructions on security) will not engage with any


15
  References to “MacOS” herein refer to Apple’s operating system for desktop and laptop
computers, also referred to at times by Apple in marketing materials as “Mac OS,” “Mac OS X,”
or “OS X.” References to the “Mac OS App Store” refer to Apple’s “App Store” marketplace
for MacOS software applications, first released by Apple in January 2011.


                                                46
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 47 of 84 PageID #: 289



other distribution channel. Because of Apple’s software design choices, the MacOS App Store is

not simply a marketplace – it is a separate and distinct distribution channel for MacOS apps that

can neither be replicated nor, given the ways in which software are most often obtained for Mac

computers, be supplanted. Moreover, the MacOS App Store is the way in which the vast

majority of Mac users today obtain their software applications.

       141.    Today, there are no reasonable substitutes for the MacOS App Store, either for

consumers seeking secure software applications or for software developers who wish to reach

MacOS users. As an initial matter, a software developer who wants to reach users of MacOS

devices must submit her applications to Apple for review and approval to be listed on the MacOS

App Store. This is because Apple has designed MacOS as an increasingly closed system,

including software designed to block applications not downloaded from the MacOS App Store,

in order to maintain complete control over the MacOS software market.

       142.    For example, Apple’s MacOS operating system now includes so-called

“Gatekeeper” software designed to block software not downloaded through the MacOS App

Store, unless consumers ignore ominous “security warnings” that Apple issues to users, or alter

complex security settings on their device. Users are strongly disincentivized from running

software that Apple indicates may be harmful for their computer. Thus, software applications

downloaded from the Internet, and subject to active security warnings from Apple, are not

reasonable substitutes for software applications downloaded through the MacOS App Store, and

using the Internet as a channel of direct distribution is not a reasonable substitute for distributing

software through the MacOS App Store, because Apple’s own software separates these two

channels into separate software markets with separate security implications for users.




                                                  47
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 48 of 84 PageID #: 290



         143.    Apple documentation confirms that software applications downloaded from the

Internet are not a reasonable substitute for software applications downloaded through the MacOS

App Store, as Apple actively warns users against downloading and installing applications in this

fashion.

         144.    Apple explicitly tells consumers that downloading applications from the App

Store is the only secure way to receive applications, and that Internet downloads are not

reasonable substitutes for App Store-approved applications: “The safest place to get apps for

your Mac is the App Store… macOS includes a technology called Gatekeeper, that's designed to

ensure that only trusted software runs on your Mac… By default, the security and privacy

preferences of your Mac are set to allow apps from the App Store and identified developers. For

additional security, you can choose to allow only apps from the App Store.” 16

         145.    Apple’s MacOS operating system includes so-called “Gatekeeper” software

designed to block software not downloaded through the MacOS App Store, unless consumers

affirmatively choose to allow software that Apple ominously warns users may not be safe.

         146.    Using Apple’s recommended settings for “additional security” by “choos[ing] to

allow only apps from the App Store” (Ex. 11), a MacOS user is prohibited from downloading

and installing applications through any means other than the App Store:




16
     See Ex. 11, “Safely open apps on your Mac,” https://support.apple.com/en-us/HT202491.


                                                48
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 49 of 84 PageID #: 291




       147.    Even if users ignore Apple’s suggested settings for “additional security” (Ex. 11)

and opt to allow for installation of software installations received outside the MacOS App Store,

Apple further discourages users from installing applications once downloaded, displaying

ominous warning messages designed to discourage users from running those applications:




       148.    Apple’s security documentation for users discourages users from accepting

software when this warning is displayed: “You may want to look for a later version of the app in

the App Store or look for an alternative app.”

       149.    Apple’s MacOS security settings for applications, including its Gatekeeper

software, are designed to further Apple’s strategy to ensure users face significant barriers when

attempting to download MacOS software applications through any source other than Apple’s

MacOS App Store. Apple warns MacOS users that no method of application delivery is a

reasonable substitute for the App Store, saying that the MacOS App Store should be sole trusted


                                                 49
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 50 of 84 PageID #: 292



source of applications: “The safest place to get apps for your Mac is the App Store… Apple

reviews each app in the App Store before it’s accepted and signs it to ensure that it hasn’t been

tampered with or altered.” Ex. 11.

       150.    On information and belief, given Apple’s security warnings and admonishments

to consumers, and Apple’s Gatekeeper software designed to exclude MacOS applications

obtained from sources other than the MacOS App Store, the majority of users do not and cannot

obtain MacOS applications except through the MacOS App Store. Indeed, a significant portion

of users are unwilling to disregard Apple’s security warnings and download and install

applications Apple flags as allegedly unsafe, as compared to MacOS App Store downloads.

       151.    User’s desire for security, including for secure MacOS applications, is

substantially price-inelastic. Small increases in price for MacOS App Store downloads will not

cause reasonable consumers to jeopardize the security of their much more expensive Apple

computers, which typically sell for thousands of dollars.

       152.    All of these developments—which have been the result of a concerted effort by

Apple to gain ever more control over the applications on MacOS—have given Apple massive

power over MacOS applications. This has, in turn, given Apple monopoly power over MacOS

applications by giving it the power to determine pricing for MacOS applications and by limiting

output (by acting as the gatekeeper for MacOS apps).

       Apple’s MacOS Monopolization: The MacOS Email Client Relevant Market

       153.    As discussed above, an email client is a software application used to send and

receive electronic mail. Email clients are local software packages that offer a collection of

features designed to facilitate sending, receiving, composing, and organizing email. These local

software programs differ from command-line interfaces or from web-based interfaces, which



                                                50
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 51 of 84 PageID #: 293



offer a more limited set of features and typically cannot operate locally when a device is not

online.

          154.   Mail clients are software applications designed to run on a specific operating

system, such as Windows or MacOS. Email clients designed to run on one operating system

(such as Windows) are not substitutes for email clients designed to run on another operating

system (such as MacOS), since a software package designed to execute on one operating system

will not execute on another operating system.

          155.   Mail clients have a unique purpose vis-à-vis other types of apps: to provide users

with the ability to draft, send, and receive emails. Although other types of messaging apps and

programs allow users to send and receive messages to each other, those types of messages (e.g.,

text messages, social media messages) serve different purposes and are used in different ways by

consumers. Particularly for enterprise users, mail clients are considered a “must have” app for

messaging in addition to any other types of messaging apps.

          156.   The geographic scope of the MacOS Email Client Market is national.

          157.   The existence of email clients for operating systems other than MacOS is

irrelevant to the analysis of the relevant market at issue; software developed for other operating

systems is not compatible with MacOS devices, and therefore those applications are not

reasonably interchangeable substitutes for MacOS email clients.

          158.   Apple pre-installs its own email client, Apple Mail, on all MacOS devices.

Apple encourages MacOS users to use this “simple, powerful app that works with email services

like iCloud, Gmail, Yahoo, AOL and Microsoft Exchange.”




                                                 51
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 52 of 84 PageID #: 294




See Ex. 12, https://www.apple.com/ca/macos/what-is/.

       159.    By pre-installing Apple Mail on all MacOS devices, Apple has long enjoyed a

dominant position in the MacOS Email Client Market. Apple’s “Apple Mail” application is

installed as the default email client for all 100 million MacOS users.

       160.    Apple’s dominance in the MacOS Email Client Market is threatened by

competition from innovative entrants, liks BlueMail, that provide a more appealing user

experience through a cutting-edge design and a more attractive blend of features to users—

including innovative messaging features not available through Apple Mail. BlueMail’s

anonymous email features compete directly with Apple’s aspirations in this area.

       161.    Apple has given users the illusion of choice in the MacOC Email Client Market

while simultaneously taking steps to foreclose competition in that market. This includes Apple’s

elimination of BlueMail for MacOS from the MacOS App Store.

       162.    As one example of Apple’s effort to foreclose competition, on information and

belief, Apple intentionally decided to promote low-quality competitors, to give consumers the

illusion that only low-quality applications were available as substitutes for Apple’s pre-installed

Mail application.

       163.    For example, in or about July 2019, Apple chose to promote “Airmail Zero,”

listing the application under “Apps and Games We Love Right Now.” But the application was

rated below 2.0 by users, displaying a “1.7 out of 5” user rating under “Ratings and Reviews.”


                                                52
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 53 of 84 PageID #: 295



       164.    On information and belief, Apple has also artificially inflated demand for its

software offerings by misappropriating technology from rivals. One example of this is Apple’s

misappropriation of the patented features of the ‘284 patent. The patented features in the ‘284

patent, employed by BlueMail, are highly attractive to end-users. Apple admitted during its

2019 Worldwide Developers Conference that these anonymous communication features solved a

pressing problem Apple and many other software developers wanted to solve, to address end-

user concerns and meet market demands: electronic communication “can be convenient, but it

also can come at the cost of your privacy. Your personal information sometimes gets shared

behind the scenes and these log ins can be used to track you. We wanted to solve this and many

developers do too.” Ex. 4.

       165.    In addition to more appealing user experiences, Apple’s dominance in the MacOS

Email Client market, as well as its Mac computer sales generally, are threatened by cross-

platform messaging solutions, such as BlueMail. If a user is able to use a consistent mail client

across different operating systems and platforms, then that lowers their switching costs and

decreases their incentives to stick with the same operating system/platform they used before.

This broadening of choice is anathema to Apple’s closed garden approach and its desire to keep

switching costs as high as possible, so users are locked into its devices.

       Apple’s Monopolization: Eliminating Competition, Including BlueMail

       166.    On April 6, 2019, BlueMail—which was already wildly popular on Android, and

trying to gain similar success on iOS—was uploaded to Apple as an application on the MacOS

App Store. BlueMail was in Beta testing at that time. This timeframe allowed Apple to better

understand BlueMail’s targets.

       167.    BlueMail was submitted for Apple’s approval.



                                                 53
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 54 of 84 PageID #: 296



       168.    On May 8, 2019, BlueMail was published to the MacOS App Store and made

available for public download.

       169.    BlueMail was a rapid success in the MacOS App Store. In only a few weeks,

BlueMail was one of the top-ranked email clients for MacOS.

       170.    Shortly after Apple witnessed BlueMail’s rapid success in the MacOS Email

Client Market, Apple suddenly questioned its own decision to publish BlueMail in the MacOS

App Store.

       171.    On May 21, 2019, Apple suddenly and spontaneously claimed that “Upon re-

evaluation, we found that your app is not in compliance with the App Store Review Guidelines.”

Specifically, Apple claimed that BlueMail violated “Guideline 4.3 – Design – Spam” because,

according to Apple, “This app duplicates the content and functionality of other apps submitted

by you or another developer to the App Store, which is considered a form of spam.” Apple

threatened to remove BlueMail if “an update compliant with the App Store Review Guidelines”

was not received “within 48 hours.”

       172.    Apple’s claim that BlueMail violated “Guideline 4.3” for “Spam,” after BlueMail

had initially been approved, released, and grown popular with users, was facially absurd.

Apple’s “Guideline 4.3” states: “4.3 Spam. Don’t create multiple Bundle IDs of the same app.

If your app has different versions for specific locations, sports teams, universities, etc., consider

submitting a single app and provide the variations using in-app purchase. Also avoid piling on to

a category that is already saturated; the App Store has enough fart, burp, flashlight, and Kama

Sutra apps, etc. already. Spamming the store may lead to your removal from the Developer

Program.”




                                                  54
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 55 of 84 PageID #: 297



         173.   Nothing about BlueMail violated Guideline 4.3. BlueMail was and is a high-

quality mail client with innovative features and a clean, attractive user interface loved by users—

not a “fart” or “burp” application, and not a duplicate of another application available on the App

Store.

         174.   On May 23, BlueMail engineers uploaded a new version of the application as

requested, with a new user interface (UI) design, explaining that “In this release, we have

changed the UI and think the app is unique in its capabilities, as well as its design. If you still

think the app is too similar to others, can you please elaborate on which apps you find similar, so

we can look into it and take action if required.”

         175.   Less than two hours later, on May 23, Apple again rejected BlueMail, claiming

that “Your app duplicates the content and functionality of apps currently available on the App

Store.” Apple declined to identify which supposedly duplicative applications had triggered the

rejection.

         176.   On June 3, Apple again rejected BlueMail again, claiming that “Your app still

duplicates the content and functionality of apps currently available on the App Store.”

         177.   On June 3, BlueMail engineers again asked Apple to explain the basis for this

rejection: “Could you please let us know which app or apps do you refer to, as we believe our

app is unique and have removed any similar apps from the App Store.”

         178.   On June 4, Apple identified an allegedly-duplicate application: “Your app

duplicates the content and functionality of other app submitted by another developer to the App

Store, which is considered a form of spam: TypeApp.”

         179.   This June 4 email marked Apple’s first reference to TypeApp—a separate mobile

application developed by a separate company affiliated with Mr. Volach. TypeApp, unlike



                                                    55
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 56 of 84 PageID #: 298



BlueMail, targets email service providers, and is customized to the needs of those service

providers. For example, TypeApp is customized for Locaweb Servicos de Internet S/A in Brazil,

whereas BlueMail has no Brazil-specific customization.

       180.    Apple’s June 4 claim that BlueMail and TypeApp were “duplicates … currently

available on the App Store” was false, and a pretext for Apple’s anticompetitive decision to

eliminate competition from BlueMail’s rapid growth. TypeApp for Mac had been voluntarily

removed from the MacOS App Store weeks earlier, on May 23, 2019, and was not currently

available on the App Store on June 4, 2019.

       181.    BlueMail and TypeApp are not duplicate applications—and they certainly could

not be “duplicates” on June 4, 2019 that were “currently available on the App Store” when

TypeApp for Mac had already been voluntarily removed weeks earlier and was not currently

available on the App Store.

       182.    Apple had already approved both TypeApp and BlueMail, but said nothing for

months regarding supposed similarities between those applications – waiting until the time of

Apple’s patent infringement to suddenly eject BlueMail from the MacOS App Store.

       183.    Tellingly, Apple has not enforced Guideline 4.3 against applications that are far

more similar than TypeApp and BlueMail – demonstrating that Apple’s reference to Guideline

4.3 was a pretext to hide its true objectives.

       184.    As one example, Telegram offers two extremely similar applications in the

MacOS App Store. “Telegram” and “Telegram Desktop,” both of which run on MacOS

computers, and are highly similar visually:




                                                 56
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 57 of 84 PageID #: 299




       185.    As another example, Apple has approved myriad email applications for the iOS

App Store that are nearly visually identical, without labeling the applications as “duplicate”

offerings:




       186.    These are only a few examples among many. Apple’s highly selective application

of Guideline 4.3 demonstrates that Apple used this policy as a pretext for its decision to remove

BlueMail.

       187.    On June 5, BlueMail engineers explained this to Apple, noting that “We just

checked again the Mac App Store and TypeApp was indeed removed (Developer rejected) from



                                                57
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 58 of 84 PageID #: 300



the store. This makes us a unique app. Can you please approve our latest version, or should we

upload a new version?”

       188.    On June 5, even after the false nature of its pretextual justification for the

rejection had been pointed out, Apple refused to withdraw its rejection, without explanation or

apology. Apple simply stated that “After further review and consideration we have found that

your application is still not in compliance with our guidelines.”

       189.    On June 7, 2019 at 3:15am EST, days after Apple announced its infringing “Sign

In With Apple” service that mimicked certain BlueMail functionality, Apple finally removed

BlueMail from the MacOS App Store, without any further explanation for its conclusory June 5

claim that BlueMail was “not in compliance with our guidelines.”

       190.    On information and belief, and based on Apple’s comments regarding a policy to

remove applications with features that supposedly are “duplicative” of TypeApp or BlueMail

features, Apple removed other unnamed “duplicate” applications with functionality similar to the

BlueMail mail client. On information and belief, this pattern of removing MacOS mail clients

shields the Apple Mail email application from competition and, inter alia, artificially reduces

consumer choice for MacOS mail clients.

       191.    On information and belief, Apple’s removal of BlueMail under Guideline 4.3 was

pretextual. At all relevant times Apple knew BlueMail was not spam, knew that BlueMail did

not violate Guideline 4.3, and did not in good faith believe BlueMail was duplicative of other

applications. Apple’s vague rejection was part of Apple’s scheme to remove competition from

the App Store. On information and belief, Apple has engaged in similarly pretextual application

rejections for the purpose and with the effect of maintaining a firewall from competition around

Apple Mail.



                                                 58
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 59 of 84 PageID #: 301



       192.    Apple’s pretextual and selective use of the App Store Guidelines is a longstanding

problem. According to Techcrunch, Apple routinely enforces the App Store Guideline

selectively: “Apple has written the App Store Review Guidelines, a lengthy document intended

to answer all questions about what’s acceptable — but those rules are not enforced consistently,

and the App Store isn’t a level playing field.” 17

       193.    Recent communications between Blix and Apple confirm that Apple’s earlier

rejection of BlueMail as a “duplicate” was pretextual.

       194.    As noted above, on June 5, 2019, the BlueMail team informed Apple that

TypeApp had already been “removed” from the App Store, weeks before BlueMail was rejected

under Guideline 4.3.

       195.    That same day, in Apple’s response, Apple did not contest that TypeApp had been

removed. Instead, Apple appeared to accept that TypeApp had been removed, but nonetheless

maintained that the application was not in compliance with the Guidelines: “After further review

and consideration we have found that your application is still not in compliance with our

guidelines.”

       196.    As noted above, BlueMail and TypeApp are not duplicate applications—but they

certainly could not be “duplicates” on June 4, 2019 that were “currently available on the App

Store” when TypeApp for Mac had already been voluntarily removed weeks earlier.

       197.    Nonetheless, in December 2019, after more than six months of silence, Apple

finally contacted Blix to discuss BlueMail’s removal. This was Apple’s first communication

with Blix since June 2019.



17
   See Ex. 20, “Apple’s Control Over The App Store Is No Longer Sustainable,”
https://techcrunch.com/2019/10/21/apples-control-over-the-app-store-is-no-longer-sustainable/.


                                                     59
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 60 of 84 PageID #: 302



       198.    In that December 2019 discussion, for the first time in six months, Apple

suddenly claimed TypeApp had not been removed from the App Store. In a series of shifting

explanations, Apple claimed (1) that the “remove” option did not actually remove an application;

(2) that another user account would be needed to actually remove TypeApp; and (3) that an

“archive” button needed to be pressed in order to remove TypeApp.

       199.    These shifting explanations were themselves not credible, and at times internally

inconsistent. A developer removing their application from the App Store would, Apple

acknowledged, remove the application from sale –making it unavailable, rather than “currently

available on the App Store,” as Apple claimed when rejecting BlueMail.

       200.    Moreover, Apple’s statements in December 2019 confirmed its removal of

BlueMail as a “duplicate” must have been pretextual, because Apple employees stated in

December 2019 that Apple could not even run TypeApp or BlueMail. According to Apple

employees, Apple’s App Store review team was unable to run either application in MacOS

Catalina. Apple claimed this was an independent Guideline violation and that Apple thus could

not evaluate the applications. But if Apple could not run the applications, Apple of course could

not fairly conclude that the applications were duplicates.

       201.    On information and belief, Apple’s shifting explanations in December 2019 for its

rejection of BlueMail were a litigation-inspired effort to cover Apple’s tracks. Apple’s new

claim that the “remove” feature it offers developers does not actually remove a developer’s

application is not plausible; users cannot download a developer-removed application. Moreover,

its claim that TypeApp was not actually removed from the App Store is not consistent with

TypeApp’s “removed (developer rejected)” status, which Apple admits makes the application

unavailable for purchase on the App Store. Apple’s December 2019 claims are also inconsistent



                                                60
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 61 of 84 PageID #: 303



with Apple’s May and June 2019 allegation that BlueMail supposedly “duplicates the content

and functionality of apps currently available on the App Store,” when TypeApp indisputably was

not available on the App Store. Finally, Apple’s silence speaks volumes: for six months, Apple

made no claim that TypeApp had not been removed from the App Store, and did not contest this

point from June 2019 (when the BlueMail team expressly informed Apple it believed TypeApp

was already removed) until months after litigation had commenced.

        202.   Apple’s removal of BlueMail from the App Store causes severe damage to

BlueMail – as Apple knew it would. In the words of an ex-Apple employee, published in May

2019 by Bloomberg, Apple knows its App Store removal and rejection decisions “are what’s

stopping an app from getting on the store and potentially making money for this developer to put

food on the table and send their kids to school. It broke my heart every time I had to make those

calls.” 18

        203.   By reducing competition in the MacOS Email Client Market, Apple harmed

innovation. MacOS software developers have little to no incentives to create new software with

new features and new functionality if they cannot recoup their investments in research and

development by actually distributing their software and reaching users. Apple’s decision to

block access to the MacOS App Store based on vague claims of duplicate “features and content”

discourages entry in the MacOS email client market, and disincentivizes the creation of

competing software products in that market.

        204.   According to Apple’s announcements, “Sign In With Apple” will be available on

all platforms, accessible for everyone on the Internet, including Windows and Android. Apple


18
   See Ex. 21, “Inside the Apple Team That Decides Which Apps Get on iPhones,”
https://www.bloomberg.com/news/articles/2019-05-28/why-did-apple-reject-my-app-ex-head-of-
app-store-review-explains.


                                               61
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 62 of 84 PageID #: 304



has realized the crucial importance of cross-platform availability and has specifically advertised

cross-platform availability of the “Sign In With Apple” service: “Sign In with Apple is cross-

platform. The API is available on all Apple platforms: iOS, MacOS, WatchOS, tvOS. The sign-

in experience is tailored on each platform for ease of use. The JavaScript API enables you to use

Sign In with Apple on the web as well as other platforms like Windows or Android.” 19

        205.    “Sign In With Apple”—and particularly, its infringing features for anonymous

communication—appears to be a critical component of Apple’s plans for the future of

messaging. Apple’s own CEO explained that Apple is betting heavily on this feature and its

anonymous communication features, explaining in public comments (which were made just

before Apple dropped BlueMail for Mac from the App Store) on June 3rd, 2019: “We are

pushing forward and I hope that everyone that wants to not be surveilled across the Internet, I

hope they use our Sign In.” 20 Put simply, Apple saw the threat BlueMail and other cross-

platform messaging solutions represented to its mail client’s and computers’ competitive

standing, and took steps to thwart that competition based on the monopoly power it enjoys over

MacOS applications.

                                            COUNT I

                                 Infringement of the ’284 Patent

        206.    The allegations in the preceding paragraphs are incorporated by reference as if

fully set forth herein.


19
  A video of this presentation is available online at https://developer.apple.com/
videos/play/wwdc2019/706/. An excerpt from Apple’s transcript of that presentation, taken from
the same website, is attached. See Ex. 5.
20
   See Ex. 13, Tim Cook interview with Norah O'Donnell (CBS News, June 3, 2019),
https://www.cbsnews.com/video/tim-cook-on-immigration-tariffs-and-spending-too-much-time-
on-our-phones/.


                                                62
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 63 of 84 PageID #: 305



       207.    As explained herein, and on information and belief, Apple has directly infringed,

and continues to directly infringe, at least claims 1-5, 7-10, 12-13, 17-18, 21-22, 26-30, 33-34,

and 36-37 of the ’284 patent by making, using, offering for sale, selling, and/or importing into

the United States the infringing “Sign In With Apple” system, including iOS devices with an API

specifically configured to perform infringing operations, and has contributed to and/or induced

infringement of the ’284 patent by others, including software developers and end-users.

       208.    For example, and without limitation, on information and belief the “Sign In With

Apple” system meets every limitation of at least claims 17 and 26 of the ’284 patent, and Apple’s

making, using, offering for sale, selling, and/or importing the “Sign In With Apple” system,

including iOS devices running iOS 13, and Apple’s distribution of iOS 13 to such devices,

directly infringes claim 1 of the ’284 patent under 35 U.S.C. § 271(a).

       209.    The “Sign In With Apple” system, including Apple devices specifically

configured to work with that system, perform a method of controlled pre-interaction between a

first party and at least one second party. For example, a first party, such as an end-user of an

Apple device, and at least one second party, such as an application developer, can perform

controlled pre-interaction, such as operations performed prior to communications between the

end-user and the application developer, to ensure that subsequent communications via private

relay will not inform the application developer of the end user’s private email address. Apple

documentation confirms “Apple’s private email relay lets users receive email even if they prefer

to keep their address private.” Ex. 7 Moreover, “Sign In With Apple” will also perform

controlled pre-interaction operations for at least login and authentication purposes; when using

the “Sign In With Apple” system, “you are authenticated with Face ID on your device, logged in

with a new account without revealing any new personal information.” Ex. 4.



                                                 63
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 64 of 84 PageID #: 306



       210.       The “Sign In With Apple” system, including Apple devices specifically

configured to work with that system, provides at least one private interaction address of said first

party. For example, Apple presents to a first party, such as an end-user of an Apple device, at

least one private interaction address of that end-user, such as an email address. Apple provides

this email address to users upon sign-in via an interface asking users if they wish to “Share My

Email” or “Hide My Email,” as shown below:




See also Ex. 4.

       211.       The “Sign In With Apple” system, including Apple devices specifically

configured to work with that system, defines at least one manageable public interaction address

for said first party. For example, Apple defines a random email address for an end-user who

selects the “Hide My Email” option. See Ex. 4; Ex. 5. This email address is designed to be

manageable, and can be disabled at any time by an end-user: “we give each app a unique

random address. This means you can disable any one of them at any time when you are tired of

hearing from that app. It's really great.” Ex. 4.

       212.       The “Sign In With Apple” system, including Apple devices specifically

configured to work with that system, forms a record, wherein said manageable public interaction

                                                    64
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 65 of 84 PageID #: 307



address is associated with said private interaction address for said first party. For example, when

the random email address receives an email from a specific application developer, Apple

forwards that email to the end-user’s private email address. On information and belief, Apple

forwards these messages using records that associate the random email address with the user’s

private email address.

        213.    The “Sign In With Apple” system, including Apple devices specifically

configured to work with that system, generates a reverse list, wherein an interaction address of

said second party is associated at least with said manageable public interaction address of said

first party. For example, the interaction address of an application developer is associated with an

end-user’s random address when the “Hide My Email” option is selected. Apple associates each

random email address with one specific application developer: “we give each app a unique

random address. This means you can disable any one of them at any time when you are tired of

hearing from that app. It’s really great.” Ex. 4.

        214.    The “Sign In With Apple” system, including Apple devices specifically

configured to work with that system, performs at least one pre-interaction act, said pre-

interaction act comprises accessing said reverse list, and identifying said interaction address of

said second party in said reverse list. For example, on information and belief, Apple accesses a

reverse list to identify the email address of an application developer before forwarding email to

that application developer via its private relay service.

        215.    The “Sign In With Apple” system, including Apple devices specifically

configured to work with that system, determines that said manageable public interaction address

of said first party is associated, at said reverse list, with said interaction address of said second

party. For example, on information and belief, the “Sign In With Apple” private relay system



                                                  65
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 66 of 84 PageID #: 308



determines that a randomly-generated email address associated with an end-user is also

associated with an application developer, at least in order to ensure that communications to the

randomly-generated email address are only forwarded to the end-user if they are received from

the application developer.

       216.    The “Sign In With Apple” system, including Apple devices specifically

configured to work with that system, performs a method wherein said interaction address of said

second party is obtainable from a third party or external services provider, wherein at least one

reverse list entry is formed by synchronizing said interaction address of said second party with

said manageable public interaction address. For example, on information and belief, Apple’s

“Sign In With Apple” service allows application developers to register email addresses that are

obtainable from third parties and external services providers, including obtainable from Apple.

Moreover, on information and belief, at least one reverse list entry in Apple’s “Sign In With

Apple” system is formed by synchronizing an application developer’s registered email address

with the randomly-assigned email address assigned for an end-user’s communications with that

application developer.

       217.    Apple’s own use of Apple devices specifically configured to use the “Sign In

With Apple” system and set that system in motion, including without limitation use during

testing of devices such as iPhones and iPads running iOS 13, directly infringes claim 17. These

infringing uses include, without limitation, Apple’s testing in the United States of said devices,

as well as Apple’s demonstrations of the infringing method, including demonstrations to

application developers, media, end-users, and to potential customers—including, on information

and belief, demonstrations by Apple Store employees at the Apple Store in this District.




                                                 66
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 67 of 84 PageID #: 309



       218.    Apple’s making, using, offering for sale, selling, and/or importing devices

specifically configured to use the “Sign In With Apple” system and set that system in motion,

including without limitation devices (such as iPhones and iPads) running iOS 13, infringes claim

26. These devices contain non-transitory computer readable media having computer-executable

instructions that, when executed, perform a method of controlled reciprocating communication,

as explained above with respect to claim 17.

       219.    Thus, the use of Apple’s “Sign In With Apple” system meets every limitation of

at least claim 17. Moreover, the sale of iOS devices specifically configured to use and place that

system in motion infringe at least claim 26. Apple directly infringes at least those claims by

offering the “Sign In With Apple” system, and devices specifically configured to place that

system in motion, in violation of 35 U.S.C. § 271(a).

       220.    Apple has also indirectly infringed, and continues to indirectly infringe, the

claims of the ‘284 patent by inducing infringement pursuant to 35 U.S.C. § 271(b) and/or

contributing to infringement pursuant to 35 U.S.C. § 271(c).

       221.    On information and belief, in violation of 35 U.S.C. § 271(b), Apple specifically

intended to induce infringement of the ’284 patent by application developers and end-users of

Apple devices, and had knowledge that the inducing acts would cause infringement, or was

willfully blind to the possibility that their inducing acts would cause infringement.

       222.    On information and belief, Apple knew of the ’284 patent since at least as early as

June 2019, when Apple removed the competing BlueMail product from the App Store only days

after announcing its infringing “Sign In With Apple” system. Apple has also known of the ‘284

patent, and of its infringement of that patent, at least since filing and service of this complaint.




                                                  67
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 68 of 84 PageID #: 310



       223.     On information and belief, Apple’s customers directly infringe the ’284 patent.

For example, when an end-user uses the “Sign In With Apple” system in the manner intended by

Apple, including for the purposes of communicating via private relay between an end-user and

an application developer by way of a randomly-assigned unique email address, those activities

infringe at least claim 17 of the ’284 patent. Similarly, when Apple software developers use the

“Sign In With Apple” system in this manner for reciprocal communications with end-users, those

activities likewise infringe at least claim 17 of the ‘284 patent.

       224.     On information and belief, Apple specifically intends for end-users and

application developers to directly infringe the ’284 patent. Apple encourages infringement by

instructing end-users and application developers by way of product support, developer

documentation, and live instructional presentations that instruct users and applications

developers on how to use the infringing “Sign In With Apple” system. See, e.g., Exs. 4-9.

       225.     On information and belief, despite Apple’s knowledge of the ’284 patent and

knowledge that end-users and application developers will necessarily infringe the ’284 patent

when using the “Sign In With Apple” system as instructed, Apple continues to encourage

infringement.

       226.     Apple actively encourages application developers to create applications that use

the “Sign In With Apple” service, as described herein and in Exhibits 4-9 hereto.

       227.     Apple’s “Sign In With Apple” application programming interface (API) is

specifically designed to perform the infringing functionality described herein. This API has no

substantial non-infringing uses; it is designed to carry out the infringing functionality that forms

the basis for Plaintiff’s patent infringement claims.




                                                  68
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 69 of 84 PageID #: 311



       228.    Defendant also contributes to infringement of the ’284 patent by Apple’s end-

users and application developers in violation of 35 U.S.C. §271(c). On information and belief,

Apple knew of the ’284 patent since at least as early as June 2019, when it chose to eliminate an

embodiment of that patent from the App Store only days after announcing its competing and

infringing “Sign In With Apple” system. On information and belief, Apple offers to sell and

sells within the United States devices specifically configured to operate with the “Sign In With

Apple” system knowing that they constitute a material part of the claimed inventions, knowing

that the “Sign In With Apple” API is especially made or especially adapted for use in infringing

the ’284 patent, and knowing that the “Sign In With Apple” system is not a staple article or

commodity of commerce suitable for substantial non-infringing use.

       229.    Apple has committed and continues to commit all of the above acts of

infringement without license or authorization.

       230.    As a result of Apple’s infringement of the ’284 patent, Plaintiff has suffered

damages and will continue to suffer damages.

       231.    On information and belief, Apple’s infringement of the ’284 patent has been and

continues to be willful. Apple has had knowledge of BlueMail and, on information and belief,

has had knowledge of the ’284 patent, since Apple decide to remove the BlueMail embodiment

from the App Store days after announcing its competing and infringing “Sign In With Apple”

service. On information and belief, Apple copied the ‘284 patent’s innovative disclosures,

including features used in the BlueMail software, before throwing the BlueMail software

application out of Apple’s App Store marketplace. Apple offered a competing system for private

communication knowing the risk of infringement and/or in view of a risk of infringement that

was sufficiently obvious that it should have been known to Apple. Despite this risk, Apple has



                                                 69
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 70 of 84 PageID #: 312



deliberately continued to infringe in a wanton, malicious, and egregious manner, with reckless

disregard for Plaintiff’s patent rights. Defendant’s infringing actions have been and continue to

be consciously wrongful, entitling Plaintiff to increased damages under 35 U.S.C. § 284.

        232.    Under 35 U.S.C. § 283, Plaintiff is entitled to injunctive relief precluding further

infringement. Apple’s wrongful conduct has caused and will continue to cause Plaintiff to suffer

irreparable harm resulting from the loss of its lawful patent right to exclude others from making,

using, selling, offering to sell, and/or importing Plaintiff’s patented inventions. On information

and belief, Apple will continue to infringe the ’284 patent unless enjoined by this Court.

                                             COUNT II

                      Monopolization Under 15 U.S.C. § 2 – MacOS Email

        233.    The allegations in the preceding paragraphs are incorporated by reference as if

fully set forth herein.

        234.    For purposes of this claim, the relevant product market is the MacOS Email Client

Market, and the relevant geographic market is the United States.

        235.    Apple’s ability to exclude competition in the MacOS Email Client Market is

direct evidence of its monopoly power.

        236.    Apple’s own Apple Mail email client is pre-installed on 100% of end-user’s

MacOS machines.

        237.    There are no reasonably interchangeable substitutes for MacOS email clients.

        238.    Apple’s complete control over the MacOS App Store imposes a significant barrier

to entry in the market for MacOS email clients.




                                                  70
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 71 of 84 PageID #: 313



       239.    Apple illegally leveraged its monopoly power over MacOS applications, via its

control over such applications’ distribution, in order to maintain and extend its monopoly

position in the market for MacOS email clients.

       240.    Apple purports to have the authority to remove any application that allegedly

“duplicates” another application’s features—for example, the features of Apple’s own Apple

Mail email client, which is already present on all MacOS computers by default – and Apple has

used this authority to remove competition in the MacOS Email Client Market, including

competition from BlueMail and other unnamed email clients Apple alleged were “duplicates.”

       241.    Apple willfully maintained its monopoly power in the MacOS Email Client

Market through its anticompetitive conduct described herein. In so doing, Apple inflicted

substantial antitrust injury on Plaintiff in violation of the Sherman Act, § 2.

       242.    No competitors can enter the MacOS Email Client Market and effectively

compete with Apple without access to the MacOS App Store, which Apple created and has

shaped to erect significant barriers around its market power over MacOS applications.

       243.    Consumers do not have full information regarding their lack of choice in MacOS

email client applications when they make their decision to enter the MacOS ecosystem or select

a MacOS email client. Apple promises users will have choice, but is offering only the illusion of

choice, while simultaneously exercising its monopoly power to restrict choice.

       244.    Apple abused its market power over the MacOS applications (via the MacOS App

Store, which Apple created, separate from Internet distribution, and maintains through its

Gatekeeper software and other software intended to exclude applications that are not Apple-

approved) to protect and extend its monopoly in multiple markets, including the market for

MacOS email clients.



                                                 71
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 72 of 84 PageID #: 314



       245.    Any purported procompetitive justification Apple might raise to rationalize its

anticompetitive conduct fails because it is pretextual. Apple’s own correspondence with

BlueMail (and its pretextual claims of “duplication” with TypeApp, an app that was no longer

available on the App Store) demonstrates that Apple’s stated reasons for BlueMail’s removal

were pretextual.

       246.    But for Apple’s unjustified actions, BlueMail would have continued its ascent as a

leading MacOS email client.

       247.    Apple removed the threat of competition from BlueMail and other MacOS email

client competitors, and precluded BlueMail and those other competitors from reaching a larger

user base and obtaining user loyalty in the market, that BlueMail and those other competitors

would rightfully have earned through open competition.

       248.    Apple’s removal of BlueMail from the App Store was part of a pattern of

anticompetitive behavior. Apple leverages its App Store to foreclose competitors, including by

ejecting competing applications from the App Store and by using the App Store to analyze

competitors’ offerings and identify great ideas that Apple will then misappropriate – raising

rivals’ costs, and sometimes driving competing software developers out of business.

       249.    For example, Apple is foreclosing competition by raising rivals’ costs through its

theft of ideas from rivals, forcing rivals to enforce their intellectual property against Apple for its

theft. Apple’s competitors’ must submit applications to Apple for review, which Apple will then

analyze and often steal ideas from. Apple’s competitors’ only alternative to that process of

forced analysis and theft is to develop alternative platforms for application distribution –

something that is not feasible, or even technically possible, given Apple’s design choices in

Apple’s software.



                                                  72
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 73 of 84 PageID #: 315



       250.    Consumers and software developers, including Blix, suffer from Apple’s pattern

of using the App Store to foreclose competition. Apple’s ability to use its control of the App

Store to exclude rivals, to analyze and misappropriate technology from rivals, and to displace

rivals forecloses competition. That in turn reduces consumer choice, discourages third-party

software developers from investing in future innovative products, and reduces competition

among applications.

       251.    In addition, Apple has acquired control of an essential facility, which is a facility

that is essential to competition in the relevant markets. In particular, Apple’s MacOS App Store

is an essential facility. Without access to the MacOS App Store, Blix and other competitors

cannot compete in the relevant markets for MacOS software, including the market for MacOS

Email Clients. In fact, without the ability to distribute innovative software such as BlueMail on

the MacOS App Store, Blix and other competitors cannot participate in the relevant markets for

MacOS Email Clients at all.

       252.    Blix cannot reasonably or practically duplicate the essential facility. Blix cannot

reasonably or practically start a new App Store for MacOS software.

       253.    Apple has denied Blix and other competitors access to the essential facility on

reasonable terms. Apple is refusing to permit Blix to distribute BlueMail, or other distinct

software such as TypeApp, even if Blix provides full price for distribution of the applications or

any in-app purchases (i.e., Apple’s full requested commission for such purchases).

       254.    Apple can feasibly provide Blix and other competitors with access to the essential

facility. In the past Apple accepted BlueMail, TypeApp, and other Blix applications, and it

could continue to do so now.




                                                 73
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 74 of 84 PageID #: 316



        255.    In this manner, Apple has also anticompetitively refused to deal with Blix and

other competitors. Apple has terminated a voluntary course of dealing with Blix and other

competitors (i.e., distribution of their applications), showing a willingness to forsake short-term

profits (i.e., full price for distribution of the applications or any in-app purchases) in order to

achieve an anticompetitive end (i.e., its monopolization of the relevant markets).

        256.    Apple has used its monopoly power in one market (the market for MacOS

application distribution) to attempt to obtain and/or maintain monopoly power in another market

(the market for MacOS email clients).

        257.    Apple’s conduct has had an anticompetitive effect in the relevant markets, and no

procompetitive effect. At the very least, the anticompetitive effect of Apple’s conduct outweighs

any purported procompetitive benefit.

        258.    Upon information and belief, Apple’s conduct has not been motivated by any

legitimate business purpose. To the contrary, Apple has engaged in its anticompetitive,

exclusionary, and predatory conduct with the specific intent of monopolizing the relevant

markets.

        259.    Through its conduct, Apple has succeeded in acquiring and maintaining a

monopoly in the relevant markets. To the extent its conduct is not stopped, Apple will exclude

competition and then be able to increase prices and retain pricing above a competitive level in

the relevant markets. Alternatively, Apple will use its monopoly power in the relevant markets

to artificially increase demand for its devices, including by thwarting competition from cross-

platform interoperable services that lower switching costs, reduce user demand for Apple’s

ecosystems, and threaten Apple’s supracompetitive prices for its devices.




                                                  74
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 75 of 84 PageID #: 317



       260.    Apple’s conduct has had a substantial effect on interstate and foreign commerce.

As alleged herein, Apple’s conduct has involved trade or commerce in the United States which

has a direct, substantial, and reasonably foreseeable effect, and which gives rise to Blix’s claim,

on trade or commerce in the United States, including Blix’s efforts to engage in such trade or

commerce in the United States.

       261.    Blix has suffered and will suffer irreparable injury of the type that the antitrust

laws were intended to prevent. As explained herein, Apple’s actions substantially harm

competition, discouraging entry by software developers and limiting choice for consumers.

Among other things, its conduct has excluded competition by Blix (and by other developers’

applications), reduced consumer choice among applications, reduced developer incentives to

invest in entering the relevant markets and developing innovative applications, raised significant

barriers to entry, raised rival’s costs to compete, tilted the playing field in Apple’s favor, made it

harder for Blix and other developers to compete, artificially set and increased prices and

decreased output for applications, and artificially increased demand for Apple’s devices and

platforms (including by excluding competition from cross-platform interoperable services that

lower switching costs, reduce user demand for Apple’s ecosystems, and threaten Apple’s

supracompetitive prices for its devices).

       262.    Blix has been and will be irreparably injured by the harm to competition resulting

from Apple’s conduct.

       263.    Blix has been and will be irreparably injured in its business or property as a result

of Apple’s conduct.

       264.    Apple willfully maintained its monopoly power over MacOS software

applications, including MacOS mail clients, through its anticompetitive conduct described above.



                                                  75
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 76 of 84 PageID #: 318



In so doing, Apple inflicted substantial antitrust injury on Plaintiff in violation of § 2 of the

Sherman Act and is liable to Plaintiff for damages in an amount to be determined at trial.

                                             COUNT III

                        Monopolization Under 15 U.S.C. § 2 – iOS App Store

        265.    The allegations in the preceding paragraphs are incorporated by reference as if

fully set forth herein.

        266.    For purposes of this claim, the relevant product market is the iOS Mail Client

Market, which are only available from Apple’s iOS App Store. The relevant geographic market

is the United States.

        267.    There are no reasonably interchangeable substitutes for iOS mail clients.

        268.    Apple has monopoly power over iOS app distribution, by virtue of its control of

the iOS App Store and its prohibition against any competing iOS app marketplaces.

        269.    Apple has monopoly power in the iOS Mail Client Market, based on Apple’s

decision to preinstall Apple’s own Mail application on all iOS devices.

        270.    Apple’s ability to exclude competition for iOS apps is direct evidence of its

monopoly power over all such apps, and, in particular, relevant iOS app markets, such as the

market for iOS Mail Clients.

        271.    Apple has used its exclusive control over the iOS App Store to promote its own

default software applications, including its own Mail software for iOS, and to protect those

software applications from fair competition with other iOS applications, including Plaintiff’s

BlueMail software. Apple has done so by, inter alia, suppressing discovery of its highest-quality

competing apps and through a variety of other means alleged herein.




                                                  76
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 77 of 84 PageID #: 319



        272.       Apple forces users to add a valid payment method (and if expired, to enter a new

one) before searching within the App Store, even when users are looking for free apps. This

creates barriers to searching for competition to Apple’s own applications, which are preloaded on

the iOS device – applications Apple allows users to select and enjoy without entering a valid

payment method.

        273.       Apple’s complete control over the iOS App Store, and consequently the ability of

application developers to distribute iOS applications, reduces output and harms competition by

reducing incentives to develop iOS applications, limiting consumer choice in the market for iOS

applications, increasing users’ search costs when attempting to locate iOS software offerings that

compete with Apple’s own offerings – including Plaintiff’s BlueMail software – and increasing

users’ monetary costs for apps they purchase from the iOS App Store.

        274.       Consumers do not have full information regarding their lack of choice in iOS

applications, including iOS email client applications, when they make their decision to enter the

iOS ecosystem or select an iOS email client. Apple promises users will have choice, but is

offering only the illusion of choice, while simultaneously exercising its monopoly power to

restrict choice.

        275.       Apple illegally used its monopoly power over iOS apps in order to maintain and

extend its monopoly position in multiple markets for different types of iOS software

applications, including the market for iOS Mail Clients.

        276.       Apple is raising rivals’ costs by stealing ideas from its rivals, and forcing rivals to

enforce their intellectual property against Apple for its theft. Apple’s competitors’ must submit

applications to Apple for review, which Apple will then analyze and often steal ideas from.

Apple’s competitors’ only alternative to that process of forced analysis and theft is to develop



                                                     77
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 78 of 84 PageID #: 320



alternative platforms for application distribution – something that is not feasible, or even

technically possible, given Apple’s design choices in Apple’s software.

        277.    By locking users into Apple’s own software offerings, and by limiting the number

of competing offerings from third-party software developers, Apple artificially inflates demand

for its own software offerings, locks consumers into its iOS operating system, and artificially

inflates the price of its iOS devices.

        278.    But for Apple’s unjustified actions, BlueMail would have enjoyed a substantially

higher search ranking over the last several years, secured a substantially larger base of iOS users,

and enjoy substantial additional profits that have now been lost.

        279.    Apple removed the threat of competition from BlueMail, and precluded BlueMail

from reaching a larger base of iOS users, that BlueMail would rightfully have earned through fair

competition.

        280.    Apple’s suppression of BlueMail in the iOS App Store was part of a pattern of

anticompetitive behavior. Apple has long utilized its control over the iOS App Store to promote

its own offerings and suppress competitive threats from other applications. Apple leverages the

iOS App Store to foreclose competitors through a variety of means, including by making

competing applications difficult to locate in the App Store, ejecting competing applications from

the App Store, exposing rivals (but not Apple) to negative feedback and user ratings, and by

using the App Store to analyze competitors’ offerings, identify great ideas that Apple will then

misappropriate, and raise rivals’ costs.

        281.    For example, Apple is foreclosing competition and raising rivals’ costs by

increasing search costs for consumers to find and install competing applications. Apple is

likewise raising rivals’ costs through its theft of ideas from rivals, forcing rivals to enforce their



                                                  78
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 79 of 84 PageID #: 321



intellectual property against Apple for its theft. Apple’s competitors’ must submit applications

to Apple for review, which Apple will then analyze and often steal ideas from. Apple’s

competitors have no alternative to that process of forced analysis and theft; they cannot develop

alternative platforms for iOS application distribution, because Apple’s design choices prohibit

any other channel of iOS application distribution.

        282.      Consumers and software developers, including Blix, suffer from Apple’s pattern

of suppressing competition in the iOS ecosystem and refusing to allow competing iOS app

marketplaces to operate. Apple’s pattern of promoting its own applications above all others

makes it harder for software developers to reach iOS users, discourages software developers

from investing in future innovative iOS software, hurts innovation, harms competition among

applications, and reduces consumer choice.

        283.      In addition, Apple has acquired control of an essential facility, which is a facility

that is essential to competition in the relevant markets. In particular, Apple’s iOS App Store is

an essential facility. Without access to the iOS App Store, Blix and other competitors cannot

compete in the relevant markets for iOS software, including the market for iOS Email Clients.

Moreover, without fair access to search results from the “Search” feature of the iOS App Store –

which is itself an essential facility, and the doorway to roughly 66% of all app discovery and

installation decisions – Blix cannot reach consumers or distribute its innovative software. In

fact, without the ability to distribute software on fair terms and reach consumers with products

such as BlueMail on the iOS App Store in response to queries for keywords such as “mail” and

“email,” Blix and other competitors cannot participate in the relevant markets for iOS Email

Clients at all.




                                                    79
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 80 of 84 PageID #: 322



       284.    Blix cannot reasonably or practically duplicate the essential facility. Blix cannot

reasonably or practically start a new App Store for iOS software.

       285.    Apple has denied Blix and other competitors access to the essential facility on

reasonable terms. Apple is refusing to permit Blix fair access to search rankings in the iOS App

Store, even if Blix agrees to provide full price for user purchases of the applications or any in-

app purchases (i.e., Apple’s full requested commission for such purchases).

       286.    Apple can feasibly provide Blix and other competitors with access to the essential

facility. In the past Apple did not artificially promote Apple’s own applications at the expense of

competitors, and Apple could continue to do so now.

       287.    Apple has used its monopoly power in one market (the market for iOS application

distribution) to attempt to obtain and/or maintain monopoly power in another market (the market

for iOS email clients).

       288.    Apple’s conduct has had an anticompetitive effect in the relevant markets, and no

procompetitive effect. At the very least, the anticompetitive effect of Apple’s conduct outweighs

any purported procompetitive benefit.

       289.    Upon information and belief, Apple’s conduct has not been motivated by any

legitimate business purpose. To the contrary, Apple has engaged in its anticompetitive,

exclusionary, and predatory conduct with the specific intent of monopolizing the relevant

markets.

       290.    Through its conduct, Apple has succeeded in acquiring and/or maintaining a

monopoly in the relevant markets. To the extent its conduct is not stopped, Apple will exclude

competition and then be able to increase prices and/or retain pricing above a competitive level in

the relevant markets. Alternatively, Apple will use its monopoly power in the relevant markets



                                                 80
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 81 of 84 PageID #: 323



to artificially increase demand for its devices, including by thwarting competition from cross-

platform interoperable services that lower switching costs, reduce user demand for Apple’s

ecosystems, and threaten Apple’s supracompetitive prices for its devices.

       291.    Apple’s conduct has had a substantial effect on interstate and foreign commerce.

As alleged herein, Apple’s conduct has involved trade or commerce in the United States which

has a direct, substantial, and reasonably foreseeable effect, and which gives rise to Blix’s claim,

on trade or commerce in the United States, including Blix’s efforts to engage in such trade or

commerce in the United States.

       292.    Blix has suffered and will suffer irreparable injury of the type that the antitrust

laws were intended to prevent. As explained herein, Apple’s actions substantially harm

competition, discouraging entry by software developers and limiting choice for consumers.

Software developers, including Blix, and consumers suffer from Apple’s pattern of suppressing

competition in the iOS ecosystem and refusing to allow competing iOS app marketplaces to

operate. Among other things, Apple’s conduct has foreclosed fair competition by Blix (and other

developers’ applications) by promoting Apple’s own applications above all others and increasing

costs for rivals, including increased search costs when consumers attempt to locate rivals, and the

asymmetrical costs of exposing rivals (but not Apple) to negative ratings and user reviews in the

iOS App Store. These and other acts described herein harm competition by making it harder for

software developers to reach iOS users, discouraging software developers from investing in

future innovative iOS software, hurting innovation, reducing competition among applications,

and eliminating consumer choice. Moreover, by manipulating search results and artificially

inflating demand for Apple’s own software offerings and platforms over cross-platform

competitors, Apple artificially increases demand for Apple’s own ecosystem. This allows Apple



                                                 81
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 82 of 84 PageID #: 324



to artificially set and increase prices for Apple’s devices and software offerings, and discourages

competition from cross-platform interoperable services that lower switching costs, reduce

demand for Apple’s ecosystems, and threaten Apple’s supracompetitive prices for devices and

software offerings.

        293.    Blix has been and will be irreparably injured by the harm to competition resulting

from Apple’s conduct.

        294.    Blix has been and will be irreparably injured in its business or property as a result

of Apple’s conduct.

        295.    Apple willfully maintained its monopoly power over iOS software applications,

including iOS mail clients, through its anticompetitive conduct described above. In so doing,

Apple inflicted substantial antitrust injury on Plaintiff in violation of § 2 of the Sherman Act and

is liable to Plaintiff for damages in an amount to be determined at trial.

                                            JURY DEMAND

        296.    Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff respectfully demands

a trial by jury of all issues so triable.

                                        PRAYER FOR RELIEF

        WHEREFORE, Plaintiff requests that judgment be entered in favor of Plaintiff and

against Apple as follows:

            a. A judgment that the ’284 Patent is directly and indirectly infringed by Apple’s

                offers to sell, sales of, and uses of the “Sign In With Apple” system within the

                United States, or importation into the United States of products, including without

                limitation iOS products and other products using the “Sign In With Apple” API,

                that practice one or more of the inventions claimed in the ’284 Patent;



                                                 82
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 83 of 84 PageID #: 325



        b. A judgment that Apple’s conduct, as alleged, is unlawful under § 2 of the

           Sherman Act;

        c. An order preliminary and permanently enjoining Apple, its affiliates and

           subsidiaries, and each of its officers, agents, and employees and those acting in

           privity or concert with them, from making, using, offering to sell, selling,

           importing products or systems claimed in any of the claims of the ’284 Patent,

           and from causing or encouraging others to use, sell, offer for sale, or import

           products or systems that infringe any claim of the ’284 Patent, until after the

           expiration date of the ’284 Patent, including any extensions and/or additional

           periods of exclusivity to which Plaintiff is or may become entitled;

        d. A permanent injunction prohibiting Apple from further illegal monopolization of

           the MacOS and iOS Email Client Markets;

        e. An award of damages under 35 U.S.C. § 284 in an amount sufficient to

           compensate Plaintiff for its damages arising from Apple’s infringement,

           including, but not limited to, lost profits and/or a reasonable royalty, together with

           pre-judgment and post-judgment interest, and costs;

        f. An award of damages adequate to compensate BlueMail for Apple’s illegal

           monopolization of the MacOS and iOS Email Client Markets, based on lost sales,

           lost profits, price erosion, loss of market share, or any other theory the Court finds

           applicable, together with pre-judgment and post-judgment interest;

        g. An order awarding treble damages for willful infringement by Apple, pursuant to

           35 U.S.C. 284;

        h. An order awarding treble damages under 15 U.S.C. § 15;



                                            83
Case 1:19-cv-01869-LPS Document 13 Filed 12/20/19 Page 84 of 84 PageID #: 326



          i. An accounting and/or supplemental damages for all damages occurring after any

             discovery cutoff and through the Court’s decision regarding the imposition of a

             permanent injunction;

          j. A judgment declaring that this case is exceptional and awarding Plaintiff its

             reasonable costs and attorneys’ fees pursuant to 35 U.S.C. § 285;

          k. An award to Plaintiff of its reasonable attorney’s fees and costs under 15 U.S.C.

             § 15; and

          l. Such other relief as this Court or a jury may deem proper and just under the

             circumstances.




                                                /s/ John W. Shaw
                                                John W. Shaw (No. 3362)
                                                Karen E. Keller (No. 4489)
OF COUNSEL:                                     David M. Fry (No. 5486)
Steven C. Cherny                                SHAW KELLER LLP
Stephen R. Neuwirth                             I.M. Pei Building
Patrick D. Curran                               1105 North Market Street, 12th Floor
QUINN EMANUEL URQUHART                          Wilmington, DE 19801
  & SULLIVAN, LLP                               (302) 298-0700
51 Madison Ave., 22nd Floor                     jshaw@shawkeller.com
New York, New York 10010                        kkeller@shawkeller.com
(212) 849-7000                                  dfry@shawkeller.com
                                                Attorneys for Plaintiff
Adam Wolfson
QUINN EMANUEL URQUHART
  & SULLIVAN, LLP
 865 S Figueroa Street
Los Angeles, CA 90017
(213) 443-3000

Dated: December 20, 2019




                                              84
